






EXHIBIT 10.1








XYLEM RETIREMENT SAVINGS PLAN


(Effective October 31, 2011 and amended and restated as of January 1, 2013)


















--------------------------------------------------------------------------------




ARTICLE 1


INTRODUCTION AND PURPOSE




The ITT Investment and Savings Plan for Salaried Employees (the "ISP") was
established effective April 1, 1974 by ITT Corporation for the benefit of
certain salaried employees. The ISP was subsequently renamed the ITT Salaried
Investment and Savings Plan.


Effective October 31, 2011, ITT Corporation restructured into three separate
publicly traded companies named ITT Corporation, Exelis Inc., and Xylem Inc. In
connection with the restructuring, sponsorship of the ISP was transferred to
Exelis Inc.


Also in connection with the restructuring, Xylem Inc. established, effective as
of October 31, 2011, the Xylem Retirement Savings Plan for Salaried Employees
(the "Plan"), as contained in this Plan document, for the eligible employees of
Xylem Inc. and its subsidiaries. Accounts in the ISP attributable to
participants in the ISP who become employees on October 31, 2011 of Xylem Inc.
or any of its subsidiaries shall be transferred to the Plan and that portion of
the Plan constitutes a successor plan to the ISP.


Effective January 1, 2012, the Plan is designed to be a safe harbor plan with
respect to before-tax savings (pursuant to Section 401(k)(12) of the Internal
Revenue Code (the "Code")) and with respect to matching contributions (pursuant
to Section 401(m)(11) of the Code).


The Plan is intended to constitute a profit sharing plan with an employee stock
ownership plan ("ESOP") feature within the meaning of Section 4975(e) of the
Code and a cash or deferred arrangement within the meaning of Section 401(k) of
the Code. The portion of the Plan intended to qualify as an ESOP is designed to
invest primarily in qualifying employer securities as such term is defined in
Section 4975(e)(8) of the Code and is intended to comply with the distributions
requirements of Section 409(o) of the Code.


The provisions of the Plan are conditioned upon the Plan's qualification under
Section 401(a) of the Code and Company contributions being deductible under
Section 404 of the Code. It is further intended that the Plan also conform to
the requirements of Title I of ERISA and that the Trust be qualified under
Section 501 of the Code.


Effective January 1, 2013, the Plan is renamed the Xylem Retirement Savings Plan
and beginning on that date certain hourly employees become eligible to
participate in the Plan.








--------------------------------------------------------------------------------




ARTICLE 2


DEFINITIONS


2.1
"Accounts" shall mean, with respect to any Member or Deferred Member, his
After-Tax Account, Before-Tax Account, Company Core Account, Company Floor
Account, Company Matching Account, Prior Company Matching Account, Prior ESOP
Account, Prior Plan Account, Rollover Account, and Special Company Contribution
Account.



2.2
"Actual Contribution Percentage" or “ACP” shall mean, with respect to a
specified group of employees referred to in Section 4.5, the average of the
ratios, calculated separately for each employee in that group, of:



(a)
the After‑Tax Savings and Company Matching Contributions (excluding Company
Matching Contributions forfeited under Section 4.1 or 4.5) made by or on behalf
of the Member for the Plan Year; to



(b)
the Employee's Statutory Compensation for a Plan Year.



Only Company Matching Contributions that are permitted to be taken into account
under applicable Treasury Regulations for purposes of the test described in
Section 4.5 shall be taken into account for purposes of calculating the Actual
Contribution Percentage. An Actual Contribution Percentage shall be computed to
the nearest one-hundredth of one percent of the Employee's Statutory
Compensation. For purposes of this calculation, the non-Highly Compensated
Employee Actual Contribution Percentage shall be determined based on the then
current Plan Year and the Highly Compensated Employee Actual Contribution
Percentage shall also be determined for the then current Plan Year. For purposes
of this Section, Statutory Compensation shall exclude compensation paid to the
employee while he is not a Plan Member.


Notwithstanding the foregoing, effective for any Plan Year beginning on or after
January 1, 2012, the Benefits Administration Committee may elect to calculate
the Actual Contribution Percentage without regard to Company Matching
Contributions.


2.3
"Actual Deferral Percentage" or “ADP” shall mean, for Plan Years beginning
before January 1, 2012, with respect to a specified group of employees referred
to in Section 4.1(d), the average of the ratios, calculated separately for each
employee in that group, of:



(a)
the amount of Before-Tax Contributions made on the employee's behalf for a Plan
Year under Section 4.1(a) (including Before-Tax Contributions returned to a
Highly Compensated Employee under Section 4.1(c)(ii) and Before-Tax
Contributions returned to any employee under Section 4.1(c)(iii)); to



(b)
the employee's Statutory Compensation for a Plan Year.



Such Actual Deferral Percentage shall be computed to the nearest one-hundredth
of one percent of the employee's Statutory Compensation. For purposes of this
calculation, the non-Highly Compensated Employee Actual Deferral Percentage
shall be determined based on the then current Plan Year and the Highly
Compensated Employee Actual Deferral Percentage shall also be determined for the
then current Plan Year. For purposes of this Section, Statutory Compensation
shall exclude compensation paid to the employee while he is not a Plan Member.
For purposes of this Section, Before-Tax Contributions may be taken into account
for a Plan Year only if they relate to compensation that either would have been
received by the Member in the Plan Year but for the deferral election or are
attributable to services performed by the Member in the Plan Year and would have
been received by the Member within 2½ months after the close of the Plan Year
but for the deferral election; are allocated to the Member as of a date within
that Plan Year and the allocation is not contingent on the participation or
performance of service after such date; and are actually paid to the Trustees no
later than 12 months after the end of the Plan Year to which the contributions
relate.


2.4
"After-Tax Account" shall mean that portion of the Trust Fund, which, with
respect to any Member or Deferred Member, is attributable to:



(a)
After-Tax Savings made to the Plan under Section 4.2; and







--------------------------------------------------------------------------------




(b)
any amounts that are attributable to after-tax contributions made to the ISP or
any qualified profit sharing or other defined contribution plan previously in
effect at a Participating Corporation or Participating Division and that are
transferred to the Plan on the Member's behalf



plus any investment earnings and gains or losses on such amounts.


2.5
"After-Tax Savings" shall mean the contributions made by a Member pursuant to
Section 4.2.



2.6
"Associated Company" shall mean any division, subsidiary or affiliated company
of Xylem not participating in the Plan designated by the Board of Directors or
by the Benefits Administration Committee, pursuant to authority delegated to it
by the Board of Directors, as an Associated Company for purposes of the Plan
during the period for which such designation exists; provided, however, that any
such division, subsidiary or affiliated company not participating in the Plan
which is:



(a)
a component member of a controlled group of corporations (as defined in Section
414(b) of the Code), which controlled group of corporations includes as a
component member Xylem;



(b)
any trade or business under common control (as defined in Section 414(c) of the
Code) with Xylem;



(c)
any organization (whether or not incorporated) which is a member of an
affiliated service group (as defined in Section 414(m) of the Code) which
includes Xylem; or



(d)
any other entity required to be aggregated with Xylem pursuant to regulations
under Section 414(o) of the Code,



shall automatically be an Associated Company hereunder during the period it is a
division, subsidiary or affiliated company of Xylem or during such period as may
otherwise be determined by the Board of Directors or by the Benefits
Administration Committee. Notwithstanding the foregoing, for purposes of the
preceding sentence and Section 5.4(a) of the Plan the definitions of Section
414(b) and (c) of the Code shall be modified by substituting the phrase "more
than 50 percent" for the phrase "at least 80 percent" each place it appears in
Section 1463(a)(1) of the Code.


2.7
"Before-Tax Account" shall mean that portion of the Trust Fund, which, with
respect to any Member or Deferred Member, is attributable to:



(a)
Before-Tax Contributions made to the Plan under Section 4.1(a); and



(b)
Catch-Up Contributions made to the Plan under Section 4.1(b); and



-
any amounts that are attributable to before-tax contributions (including
catch-up contributions) made to the ISP or any qualified profit sharing or other
defined contribution plan previously in effect at a Participating Corporation or
Participating Division and that are transferred to the Plan on the Member's
behalf



plus any investment earnings and gains or losses on such amounts.


2.8    “Before-Tax Contributions” shall mean elective contributions within the
meaning of Section     401(k) of the Code, made to the Plan pursuant to Section
4.1(a).


2.9
"Before-Tax Savings" shall mean:



(a)
Before-Tax Contributions made on a Member's behalf under Section 4.1(a); and



(b)
Catch-Up Contributions made on a Member's behalf under Section 4.1(b).



2.10
"Beneficiary" shall mean such primary beneficiary or beneficiaries as may be
designated from time to time by the Member or Deferred Member, in accordance
with procedures prescribed by the Benefits Administration Committee for such
purpose, to receive, in the event of the Member's or Deferred Member's death,
the value of his Accounts at the time of his death. If more than one Beneficiary
is designated, the percentage payable to each Beneficiary must be designated. A
Member may also designate a contingent Beneficiary to receive





--------------------------------------------------------------------------------




the value of his Accounts at the time of the Member's death in the event the
primary beneficiary predeceases the Member, or, if there is more than one
primary beneficiary, in the event all primary beneficiaries predecease the
Member. In the event that more than one primary Beneficiary is named (or, in the
event of the death of all of the primary Beneficiaries, more than one contingent
Beneficiary is named), they shall share equally in the value of the Member's
Accounts unless the Member shall have designated different percentages for the
different Beneficiaries. Unless otherwise specified by the Member, the
designation of any primary Beneficiary or contingent Beneficiary who
subsequently predeceases the Member shall be deemed void and have no further
effect. In accordance with applicable Treasury Regulations, a trust may be
designated as either a primary or contingent Beneficiary. Except as hereinafter
provided, in the case of a Member or Deferred Member who is married, the sole
Beneficiary shall be the Member's or Deferred Member's spouse unless such spouse
consents in writing on a form witnessed by a notary public to the designation of
another person as primary Beneficiary. Such consent shall be irrevocable with
respect to such Beneficiary designation. In the case of a Member or Deferred
Member who incurs a divorce under applicable State law prior to commencing
benefits under the Plan, such Member's or Deferred Member's designation of a
named Beneficiary shall remain valid unless otherwise provided in a qualified
domestic relations order (as described in Article 18 of the Plan) or unless such
Member or Deferred Member changes his named Beneficiary or is subsequently
remarried. If no Beneficiary designation is in effect at the Member's or
Deferred Member's death or if no person, persons or entity so designated
survives the Member or Deferred Member, the Member's or Deferred Member's
surviving spouse, if any, shall be the sole Beneficiary; otherwise the
Beneficiary shall be the personal representative of the estate of the Member or
Deferred Member.


2.11
"Benefits Administration Committee" shall mean the Benefits Administration
Committee established from time to time pursuant to Article 13 for the purposes
of administering the Plan.



2.12
"Board of Directors" shall mean the Board of Directors of Xylem or of any
successor by merger, purchase or otherwise.



2.13
"Catch-Up Contributions" shall mean Before-Tax Savings made to the Plan pursuant
to Section 4.1(b) that constitute catch-up contributions under Section 414(v) of
the Code.



2.14
"Code" shall mean the Internal Revenue Code of 1986, as amended from time to
time. References to any section of the Code shall include any successor
provision thereto.



2.15
"Company" shall mean Xylem Inc. or any successor by merger, purchase or
otherwise with respect to its Employees, any Participating Division with respect
to its Employees, and any Participating Corporation with respect to its
Employees.



2.16
"Company Core Account" shall mean that portion of the Trust Fund which, with
respect to any Member or Deferred Member, is attributable to Company Core
Contributions and any investment earnings and gains or losses thereon.



2.17
"Company Core Contributions" shall mean Company Core Contributions made pursuant
to Section 5.2.



2.18
"Company Floor Account" shall mean that portion of the Trust Fund which, with
respect to any Member or Deferred Member, is attributable to his "Company Floor
Account" under the ISP that was transferred from the ISP to the Plan and any
investment earnings and gains or losses on such account in the Plan.



2.19
"Company Matching Account" shall mean that portion of the Trust Fund which, with
respect to any Member or Deferred Member, is attributable to Company Matching
Contributions and any investment earnings and gains or losses thereon.



2.20
"Company Matching Contributions" shall mean Company Matching Contributions made
pursuant to Section 5.1.



2.21
"Contributing Member" shall mean a Member who is making Before-Tax Savings
and/or After-Tax Savings.







--------------------------------------------------------------------------------




2.22
"Deferred Member" shall mean:



(a)
a Member who has terminated employment with the Company and all Associated
Companies and who has not received a complete distribution of his Accounts;



(b)
the spouse Beneficiary of a deceased Member or Deferred Member; or



(c)
an alternate payee designated as such pursuant to a domestic relations order as
qualified by the Plan.



2.23
"Disability" shall mean, with respect to a Member, the total disability of such
Member as defined under any long term disability plan maintained by the Company
for employees who are similarly situated as of the date the disability occurs.
If a Member qualifies for benefits under such plan, then he shall be deemed to
be totally disabled as determined by the insurance company that insures such
plan. A Member who does not qualify for benefits under such plan because he has
elected not to participate in such plan or because of a plan limitation shall be
deemed to be totally disabled if the insurance company insuring such plan
determines that he would have qualified for benefits under such plan if he had
elected to participate therein or if he otherwise would have qualified absent
the plan limitation. For purposes of this Plan, the effective date of disability
shall be the later of the date of disability as defined in the applicable
disability plan or the date as of which the applicable insurance company issues
its determination of total disability.



2.24
"Earnings" shall mean the amount of income, if any, to be returned with any
excess deferrals, excess contributions, or excess aggregate contributions under
Section 4.1 or 4.5 for the Plan Year, as determined in accordance with
applicable law and regulations prescribed by the Secretary of the Treasury under
the provisions of Sections 402(g), 401(k) and 401(m) of the Code.



2.25
"Effective Date" shall mean October 31, 2011 with respect to Xylem and any
Participating Corporations and Participating Divisions that enter the Plan as of
such date. With respect to Participating Corporations and Participating
Divisions that began their participation in the Plan after such date, "Effective
Date" shall mean the date as of which such Participating Corporation or
Participating Division begins its participation in the Plan.



2.26
"Employee" shall mean any person regularly employed by the Company who is paid
from a payroll maintained in the continental United States, Hawaii, Puerto Rico,
or the US Virgin Islands, and who receives regular and stated compensation other
than a pension or retainer.



Notwithstanding the foregoing, except as the Board of Directors or the Benefits
Administration Committee, pursuant to authority delegated to it by the Board of
Directors, may otherwise provide on a basis uniformly applicable to all persons
similarly situated, the following individuals shall not be considered
"Employees" for purposes of the Plan:


(a)
any individual who is accruing service under a qualified retirement plan
maintained by the Company or any Associated Company or any other retirement plan
of the Company or any Associated Company as shall be specified by the Board of
Directors from time to time and any individual who is eligible to participate in
a retirement plan of the Company or any Associated Company that is maintained
outside of the United States;



(b)
any individual whose terms and conditions of employment are determined by a
collective bargaining agreement with the Company, which does not make this Plan
applicable to him;



(c)
any individual who is a Leased Employee;



(d)
any individual who is engaged by the Company to perform services for the Company
or an Associated Company in a relationship (i) that the Company characterizes as
other than an employment relationship, or (ii) that the individual has agreed is
not an employment relationship and has waived his rights to coverage as an
employee, such as where the Company engages the individual to perform services
as an independent contractor, even if a determination is made by the Internal
Revenue Service or other governmental agency or court, after the individual is
engaged to perform such services, that the individual is an employee of the
Company or an Associated Company for purposes of the Code;







--------------------------------------------------------------------------------




(e)
any individual:



(i)
who is regularly employed by the Company in a permanent position (as
distinguished from a temporary assignment); and



(ii)
whose primary place of employment with the Company is outside of the United
States; and



(iii)
who has his primary residence outside of the United States;



(f)
any individual:



(i)
who is paid from a payroll maintained in the continental United States, Hawaii,
Puerto Rico or the U. S. Virgin Islands; and



(ii)
who is not a United States citizen or a resident alien (as defined in Section
7701(b) of the Code); and



(iii)
who is employed by the Company or an Associated Company on a temporary
assignment in the United States;



(g)
any individual who is a nonresident alien with no U. S. source income; and



(h)
any individual who is a bona fide resident of Puerto Rico.



The term "employee," as used in this Plan, means any individual who is employed
by the Company or an Associated Company as a common law employee of the Company
or Associated Company, regardless of whether the individual is an "Employee,"
and any Leased Employee.


2.27
"ERISA" shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.



2.28
"ESOP" shall mean that portion of the Plan that consists of amounts invested in
the Xylem Stock Fund.



2.29
"Exelis Stock" shall mean common stock of Exelis Inc.



2.30
"Exelis Stock Fund" shall mean the Investment Fund under the Plan that is
invested in Exelis Stock.



2.31
"Highly Compensated Employee" shall mean, with respect to any Plan Year, any
employee who (a) in the Plan Year or the "look-back year" (which shall be the
immediately preceding Plan Year) was a 5-percent owner (as defined in Section
415(i) of the Code), or (b) in the "look-back year" (which shall be the
immediately preceding Plan Year) earned annual Statutory Compensation from the
Company or an Associated Company that exceeds a dollar amount that is indexed
annually and is determined pursuant to Section 414(q)(1)(B) of the Code.



The threshold referred to in (b) shall be adjusted from time to time for cost of
living in accordance with Section 414(q) of the Code.


Notwithstanding the foregoing, with respect to the first and second Plan Years,
the "look-back years" under (a) and (b) above shall be the 12-month period
preceding the Plan Year.


For purposes of this Section, employees who are nonresident aliens and who
receive no earned income from the Company or an Associated Company that
constitutes income from sources within the United States shall be disregarded
for all purposes of this Section. The provisions of this Section shall be
further subject to such additional requirements as shall be described in Section
414(q) of the Code and its applicable regulations, which shall override any
aspects of this Section inconsistent therewith.


2.32
"Hours Worked" shall mean hours for which an employee is compensated by the
Company or by an Associated Company whether or not he has worked, such as paid
holidays, paid vacation, paid sick leave and paid time off, and back pay for the
period for which it was awarded, and each such hour shall be computed as only
one hour, even though he is compensated at more than the straight time rate.
With respect to any period for which an employee is compensated but has not
worked, hours counted shall be included on the basis of the





--------------------------------------------------------------------------------




Employee's normal workday or workweek. This definition of Hours Worked shall be
applied in compliance with 29 Code of Federal Regulations Section 2530.200b-2(b)
and (c), as promulgated by the United States Department of Labor, in a
consistent and nondiscriminatory manner.


2.33
"Investment Fund" shall mean the separate funds in which contributions to the
Plan are invested in accordance with Article 7.



2.34
"ISP" shall mean the ITT Salaried Investment and Savings Plan (including certain
provisions that were included in a predecessor plan that was named the
Pre-Distribution ITT Plan) that was maintained by ITT Corporation as in
existence prior to October 31, 2011 and the sponsorship of which was transferred
to Exelis Inc. effective October 31, 2011.



2.35
"ITT Stock" shall mean common stock of ITT Corporation.



2.36
"ITT Stock Fund" shall mean the Investment Fund offered under the Plan that is
invested in ITT Stock.



2.37
"Leased Employee" shall mean any person (other than a common law employee of the
Company or an Associated Company) who, pursuant to an agreement between the
Company and any other person ("leasing organization") has performed services for
the Company or an Associated Company or any related persons determined in
accordance with Section 414(n)(6) of the Code on a substantially full-time basis
for a period of at least one year and such services are performed under the
primary direction of or control by the Company or an Associated Company. In the
case of any person who is a Leased Employee (or who would qualify as a Leased
Employee but for the requirement that substantially full-time service be
performed for one year) before or after a period of service as an employee, the
entire period during which he has performed services as a Leased Employee shall
be counted as service as an employee for all purposes of the Plan, except that
he shall not, by reason of that status, become a Member of the Plan.



2.38
"Loan Valuation Date" shall mean the business day on which a Member's proper
application for a loan under the Plan is received by the Savings Plan
Administrator, or its designee.



2.39
"Member" shall mean any person who has become a Member as provided in Article 3.



2.40
"Non-U.S. Citizen Employee" shall mean any person regularly employed by the
Company who is considered an employee for purposes of the Company's employee
benefit plans and who is:



(a)
not a citizen of the United States or a resident alien;



(b)
paid from a payroll maintained in the continental United States, Hawaii, Puerto
Rico or the US Virgin Islands; and



(c)
employed by the Company in a permanent position (as distinguished from a
temporary assignment).



2.41
"Participating Corporation" shall mean any subsidiary or affiliated company of
Xylem or designated division(s) or unit(s) only of such subsidiary or affiliate
which, by appropriate action of the Board of Directors or by a designated
officer of Xylem pursuant to authorization delegated to him by the Board of
Directors has been designated as a Participating Corporation in the Plan as to
all of its employees or as to the employees of one or more of its operating or
other units and the board of directors of which shall have taken appropriate
action to adopt this Plan.



2.42
"Participating Division" shall mean any division of Xylem or designated unit(s)
only of such division which by appropriate action of the Board of Directors or
by a designated officer of Xylem pursuant to authorization delegated to him by
the Board of Directors has been designated as a Participating Division in this
Plan.



2.43
"PFTIC" shall mean the Xylem Pension Fund Trust and Investment Committee or its
successor established from time to time pursuant to Section 12.1.



2.44
"Plan" shall mean the Xylem Retirement Savings Plan as set forth herein or as
amended from time to time.







--------------------------------------------------------------------------------




2.45
"Plan Year" shall mean the calendar year, provided that the first Plan Year
shall be the period from October 31, 2011 through December 31, 2011.



2.46
"Prior Company Contribution Account" shall mean that portion of the Trust Fund,
which, with respect to any Member or Deferred Member, is attributable to his
"Company Matching Contribution Account" under the ISP that was transferred from
the ISP to the Plan, and any other employer contributions made to a plan
previously in effect at a Participation Corporation or Participation Division
and that are transferred to the Plan on the member's behalf, plus investment
earnings and gains or losses on such account in the Plan.



2.47
"Prior ESOP Account" shall mean that portion of the Trust Fund, which, with
respect to any Member or Deferred Member, is attributable to his "Prior ESOP
Account" under the ISP that was transferred from the ISP to the Plan, plus
investment earnings and gains or losses.



2.48
"Prior Plan Account" shall mean that portion of the Trust Fund which, with
respect to any Member or Deferred Member, is attributable to his "Prior Plan
Account" under the ISP that was transferred from the ISP to the Plan, plus
investment earnings and gains or losses.



2.49
"Rollover Account" shall mean the portion of the Trust Fund, which, with respect
to a Member or Deferred Member, is attributable to



(a)
Rollover Contributions made to the Plan under Section 4.4; and



(b)
any amounts that are attributable to rollover contributions made to the ISP or
to a qualified profit sharing or other defined contribution plan previously in
effect at a Participating Corporation or Participating Division and that are
transferred to the Plan on the Member's behalf



plus any investment earnings and gains or losses on such amounts. After-tax
Rollover Contributions shall be accounted for separately in the Rollover
Account.


2.50
"Rollover Contributions" shall mean the contributions made by a Member pursuant
to Section 4.4.



2.51
"Salary" shall mean an Employee's total remuneration from the Company for
services rendered while a Member during a particular time period, including
annual base salary, overtime, shift differentials, commissions, regularly
occurring incentive pay, and differential wage payments (as defined in Section
3401(h)(2) of the Code), all as determined prior to any deferral
election pursuant to Section 4.1(a), any deferral election pursuant to Section
125 of the Code, and any deferral election for a qualified transportation fringe
under Section 132(f) of the Code and excluding:



(a)
foreign service allowances, separation pay, or, in accordance with rules
uniformly applicable to all Members similarly situated and as interpreted by the
Benefits Administration Committee, special bonuses, special commissions, and
other special pay or allowances of similar nature; and



(b)
the cost of any public or private employee benefit plan, including the Plan.



In addition to other applicable limitations set forth in the Plan, and
notwithstanding any other provision of the Plan to the contrary, the annual
Salary of each Member taken into account under the Plan for any Plan Year shall
not exceed $200,000, as adjusted by the Secretary of the Treasury to reflect
cost-of-living adjustments in accordance with Section 401(a)(17)(B) of the Code.


For purposes of Before-Tax Savings, Salary shall not include amounts that are
excluded from compensation within the meaning of Section 415(c)(3) of the Code
and Section 1.415(c)-(2) of the regulations thereunder.


2.52
"Savings" shall mean the After-Tax Savings contributed by a Member and the
Before-Tax Savings contributed on a Member's behalf.





2.53
"Self-Directed Brokerage Account" or "SDA" shall mean an Investment Fund that is
a self-directed brokerage account established by a Member, as described in
Section 7.1(b).







--------------------------------------------------------------------------------




2.54
"Service" shall mean the period of elapsed time beginning on the date an
employee commences employment with the Company or any Associated Company or
predecessor company of Xylem, and ending on his most recent Severance Date,
subject to the following:



(a)
Notwithstanding anything contained herein to the contrary, with respect to an
Employee who is employed by the Company on October 31, 2011, such Employee shall
be credited with "Service" he had earned under the ISP prior to October 31,
2011.



With respect to an individual who:


(i)
was an employee of ITT Corporation or one of its subsidiaries on October 30,
2011;



(ii)
remained an employee of ITT Corporation or one of its subsidiaries (as in
existence on October 31, 2011) or became an employee of Exelis Inc. on
October 31, 2011; and



(iii)
becomes an Employee immediately following termination of employment with ITT
Corporation or one of its subsidiaries or Exelis Inc. and prior to March 1, 2012



if such Employee had accrued "Service" under the ISP prior to October 31, 2011,
his prior "Service" under the ISP shall be credited under the Plan as of the
date he becomes an Employee after October 31, 2011 and before March 1, 2012.


(b)
If an Employee terminates employment and is later reemployed within 12 months of
the earlier of (i) his date of termination, or (ii) the first day of an absence
from service immediately preceding his date of termination, the period between
his Severance Date and his date of reemployment shall be included in his
Service.



(c)
If an Employee terminates and is later reemployed, the period of service prior
to his Severance Date shall be included in his Service, regardless of the length
of his absence from employment.



(d)
Under the circumstances hereinafter stated and upon such conditions as the
Benefits Administration Committee shall determine on a basis uniformly
applicable to all Employees similarly situated, the period of Service of an
Employee shall be deemed not to be interrupted by an absence of the type
hereinafter stated and the period of such absence shall be included in
determining the length of an Employee's Service:



(i)
if a leave of absence has been authorized by the Company or any subsidiary or
affiliate of the Company, for the period of such authorized leave of absence
only; or



(ii)
if an Employee enters service in the uniformed services of the United States and
if such individual's right to re-employment is protected by the Uniformed
Services Employment and Reemployment Rights Act of 1994 or any similar law then
in effect and if the individual returns to regular employment within the period
during which the right to reemployment is protected by any such law.
Notwithstanding any provisions of this Plan to the contrary, contributions,
benefits, and service credit with respect to qualified military service will be
provided in accordance with Section 414(u) of the Code.



(e)
If a Member dies while performing qualified military service (as defined in
Section 414(u) of the Code) and while his reemployment rights are protected by
the Uniformed Services Employment and Reemployment Rights Act of 1994, his
period of time in qualified military service through the date of his death shall
be included in his Service.



2.55
"Severance Date" shall mean with respect to employment with the Company and all
Associated Companies:



(a)
Except as provided in (b) below, the earlier of:



(i)
the date an Employee quits, is discharged, retires or dies; or







--------------------------------------------------------------------------------




(ii)
the first anniversary of the date on which he is first absent from service, with
or without pay, for any reason other than discharge, retirement or death, such
as vacation, sickness, disability, layoff or leave of absence.



(b)
If Service is interrupted for maternity or paternity reasons, meaning an
interruption of Service by reason of the pregnancy of the Employee; the birth of
a child of the Employee; the placement of a child with the Employee by reason of
adoption; or for purposes of caring for a newborn child of the Employee
immediately following the birth or adoption of the newborn, then the Severance
Date shall be the earlier of:



(i)
the date he quits, is discharged, retires or dies; or



(ii)
the second anniversary of the date on which he is first absent from service.



2.56
"Special Company Contribution Account" shall mean that portion of the Trust Fund
which, with respect to any Member or Deferred Member, is attributable to Special
Company Contributions and any investment earnings and gains or losses thereon.



2.57
"Special Company Contributions" shall mean Special DC Credit Contributions and
Transition Credit Contributions made pursuant to Appendix A.



2.58
"Statutory Compensation" shall mean total wages and other compensation paid to
or for the Member by the Company or by an Associated Company as reported on the
Member's Form W-2, Wage and Tax Statement, plus elective contributions under
Sections 125, 132(f)(4), 402(g)(3) and 414(v) of the Code. In addition to other
applicable limitations set forth in the Plan, and notwithstanding any other
provision of the Plan to the contrary, the maximum amount of Statutory
Compensation, taken into account under the Plan for any Plan Year for any Member
shall not exceed $200,000, as adjusted by the Secretary of the Treasury to
reflect cost-of-living adjustments in accordance with Section 401(a)(17)(B) of
the Code. Statutory Compensation shall also include:



(a)
salary continuation payments for military service as described in Treasury
Regulation Section 1.415(c)-2(e)(4);



(b)
compensation paid after severance from employment as described in Treasury
Regulation Section 1.415(c)-2(e)(3)(i), (ii) and (iii)(A);



(c)
foreign income as described in Treasury Regulation Section 1.415(c)-2(g)(5)(i),
excluding amounts described in Treasury Regulation Section 1.415(c)-2(g)(5)(ii);
and



(d)
differential wage payments (as defined in Section 3401(h)(2) of the Code) paid
by the Company or an Associated Company with respect to any period during which
an individual is performing service in the uniformed services (as defined in
Section 3401(h)(2)(A) of the Code.



Payments not described above, including, but not limited to, amounts described
in Treasury Regulation Section 1.415(c)-2(e)(3)(iii)(B) and (iv), shall not be
considered Statutory Compensation if paid after severance from employment, even
if such amounts are paid by the later of 2½ months after the date of severance
from employment or the end of the Plan Year that includes the date of severance
from employment.


2.59
"Target Retirement Fund" shall mean a fund managed by a provider designated by
the PFTIC that is designed for investors who will retire at or around a
specified date. The allocation to different asset classes will change over time
and the fund will become increasingly conservative as the specified retirement
date approaches.



2.60
"Termination of Employment" shall mean severance from the employment of the
Company and all Associated Companies for any reason, including, but not limited
to, retirement, death, disability, resignation or dismissal by the Company or an
Associated Company; provided, however, that transfer in employment between the
Company and any Associated Company shall not be deemed to be "Termination of
Employment." With respect to any leave of absence and any period of service in
the uniformed services of the United States, Section 2.55 shall govern.







--------------------------------------------------------------------------------




2.61
"Trust Fund" shall mean the aggregate funds held by the Trustee under the trust
agreement or agreements established for the purposes of this Plan, consisting of
the funds as described in Article 7.



2.62
"Trustee" shall mean the Trustee or Trustees at any time acting as such under
the trust agreement or agreements established for the purposes of this Plan.



2.63
"Valuation Date" shall mean the date or dates, as applicable, on which the Trust
Fund is valued in accordance with Article 8.



2.64
"Vested Share" shall mean, with respect to a Member or Deferred Member, that
portion of his Accounts in which the Member or Deferred Member has a
nonforfeitable interest as provided in Article 6.



2.65
"Withdrawal Valuation Date" shall mean, with respect to withdrawals made
pursuant to Section 9.2, the business day on which a Member's proper request for
a withdrawal in a form or manner approved by the Benefits Administration
Committee is received and processed by the Savings Plan Administrator or its
designee. With respect to withdrawals made pursuant to Section 9.3, Withdrawal
Valuation Date shall mean the business day on which a Member's proper request
for a withdrawal under the Plan, as received and processed by the Savings Plan
Administrator or its designee, is approved by the Benefits Administration
Committee.



2.66
"Xylem" shall mean Xylem Inc., an Indiana corporation, or any successor by
merger, purchase or otherwise.



2.67
"Xylem Stock" shall mean common stock of Xylem.



2.68
"Xylem Stock Fund" shall mean the Investment Fund under the Plan that is
invested in Xylem Stock.







--------------------------------------------------------------------------------




ARTICLE 3


MEMBERSHIP


3.1
Eligibility



(a)
An Employee whose employment with the Company is not on a temporary or less than
full-time basis and who is not a Non-U.S. Citizen Employee shall be eligible to
become a Member on the later of the Effective Date or the date he first becomes
an Employee.



(b)
An Employee whose employment with the Company is on a temporary or less than
full-time basis and who is not a Non-U.S. Citizen Employee shall be eligible to
become a Member on the later of the Effective Date or the day following the date
he completes 1,000 Hours Worked in a twelve-consecutive-month computation
period, provided he is then an Employee. The first computation period shall be
the twelve-month period measured from the date on which such Employee's Service
commences. Subsequent computation periods shall be the Plan Year, beginning with
the Plan Year that contains the first anniversary of the date on which the
Employee's Service commenced.



(c)
An Employee who is a Non-U.S. Citizen Employee who works in the U.S. on an
expatriate basis shall be eligible to become a Member on the later of:



(i)
the Effective Date; or



(ii)
the day following the date as of which he has worked in the U.S. as an employee
for at least 36 consecutive months



in either case provided he is an Employee on such date.


An individual who is eligible to become a Member under (a), (b), or (c) above
shall be eligible to become a Contributing Member as of the first day of the
next available pay period (based on administrative processing deadlines)
following the date Before-Tax Savings are made pursuant to Section 4.1 and/or
After-Tax Savings are made pursuant to Section 4.2.


3.2
Membership



An individual who has satisfied the eligibility requirements under Section 3.1
shall become a Member on the date he satisfies such eligibility requirements
provided he is an Employee on such date. A Member may make Before-Tax Savings
and/or After-Tax Savings as of the first day of the next available pay period or
any subsequent pay period (based on administrative processing deadlines) and
subject to the provisions of Section 4.1.


3.3
Certain Member Elections



An individual who becomes a Member pursuant to Section 3.2 may make the
following elections in a form or manner approved by the Benefits Administration
Committee:


(a)
He may designate one or more Beneficiaries.



(b)
He may designate a different rate of Before-Tax Savings than the rate that will
otherwise automatically apply pursuant to Section 4.1(a).



(c)
He may elect to make Catch-Up Contributions pursuant to Section 4.1(b).



(d)
He may elect to make After-Tax Savings pursuant to Section 4.2.



(e)
He may make an investment election as described in Section 7.2



(f)
He may make a dividend election as described in Section 8.7







--------------------------------------------------------------------------------




3.4
Rehired Member



A Member who terminates employment with the Company and all Associated Companies
and is rehired by the Company as an Employee will re-enter the Plan upon his
reemployment a Member in accordance with the provisions of Section 3.2.


3.5
Transferred Members



Notwithstanding any provision of the Plan to the contrary, a Member who remains
in the employ of the Company or an Associated Company but ceases to be an
Employee shall continue to be a Member of the Plan but shall not be eligible to
make Before-Tax Savings or After-Tax Savings or to receive allocations of
Company Matching Contributions or Company Core Contributions while his
employment status is other than as an Employee. Such Member shall be entitled to
any Special Company Contributions that may be payable for the Plan Year, based
on the period of time during which he was an Employee during such Plan Year.


3.6
Termination of Membership



A Member's membership shall terminate on the date he is no longer employed by
the Company or any Associated Company unless the Member is entitled to benefits
under the Plan in which event his membership shall terminate when those benefits
are distributed to him.




--------------------------------------------------------------------------------




ARTICLE 4


MEMBER SAVINGS


4.1
Member Before-Tax Contributions.



(a)
Commencement and Amount of Before-Tax Contributions



(i)
Effective as of the first day of the next available pay period (based on
administrative processing deadlines) an Employee who has become a Member
pursuant to Article 3 shall have his Salary reduced by 6 percent and that amount
shall be contributed on his behalf to the Plan by the Company as Before-Tax
Contributions until and unless the Member elects, in accordance with the
procedures prescribed by the Benefits Administration Committee, to either
receive such Salary directly from the Company in cash or to reduce his Salary in
some other percentage. Such reduction in Salary shall be applied to Salary that
could have been subsequently received by the Member. Any such specified
percentage of Salary shall be in a multiple of 1 percent and the maximum
percentage shall be 50 percent. Notwithstanding the preceding sentence, if in
any Plan Year a Member makes After-Tax Savings in accordance with Section 4.2 in
addition to Before-Tax Contributions in accordance with this Section, the
maximum percentage of Salary such Member may contribute for such Plan Year as
Savings shall not exceed 50 percent.



Notwithstanding the foregoing and Section 4.2, with respect to an Employee who
is employed as an Employee by the Company on October 31, 2011, the following
provisions shall apply:


(A)
If such individual was making Regular Before-Tax Savings and/or After-Tax
Savings under the ISP immediately prior to October 31, 2011 in an amount equal
to a total of 6 percent or more of his Salary, such individual shall become a
Member of the Plan on October 31, 2011 and effective as of the first day of the
next available pay period (based on administrative processing deadlines) such
individual's election of Regular Before-Tax Savings and/or After-Tax Savings
under the ISP immediately prior to October 31, 2011 shall be deemed to have been
made under the Plan and shall continue in the same amount until and unless the
Member makes another Before-Tax Savings and/or After Tax Savings election in
accordance with procedures prescribed by the Benefits Administration Committee.



(B)
If such individual was not making Regular Before-Tax and/or After-Tax Savings
under the ISP immediately prior to October 31, 2011 in an amount equal to a
total of 6 percent or more of his Salary, such individual shall become a Member
of the Plan on October 31, 2011 and, effective as of the first day of the next
available pay period (based on administrative processing deadlines):



(1)
such individual's After-Tax Savings election under the ISP immediately prior to
October 31, 2011, if any, shall be deemed to have been made under the Plan until
and unless the Member makes another election in accordance with procedures
prescribed by the Benefits Administration Committee; and



(2)
such individual shall be deemed to have elected to make Before-Tax Contributions
under the Plan equal to 6 percent of his Salary or, if less, the amount
necessary to have the total of his Savings equal 6 percent of his Salary, until
and unless the Member makes another election in accordance with procedures
prescribed by the Benefits Administration Committee.



(ii)
In order to comply with Section 415 of the Code, the Benefits Administration
Committee may impose an additional limit on any Member's Before-Tax
Contributions based on the Benefits Administration Committee's reasonable
projection of the total "annual addition" (as defined in Section 5.4) that will
be credited to a Member's Accounts for a Plan Year.







--------------------------------------------------------------------------------




(iii)
Prior to January 1, 2012, in order to comply with Section 40l(k)(3) of the Code,
the Benefits Administration Committee may impose a limitation on the extent to
which a Member who is a Highly Compensated Employee may reduce his Salary in
accordance herewith, based on the Benefits Administration Committee's reasonable
projection of Before-Tax Contributions rates of Members who are not Highly
Compensated Employees.



(iv)
A Member may elect to change the rate of Before-Tax Contributions under this
paragraph (a) as of the first day of any pay period by making an election in the
form or manner approved by the Benefits Administration Committee for such
purpose. The changed rate shall be effective as soon as administratively
possible following the date the election is received by the Benefits
Administration Committee.



Effective as of such date as is approved by the Benefit Administration Committee
and in accordance with such rules and procedures as may be prescribed by the
Benefits Administration Committee, a Member may elect to have the rate of his
Before-Tax Contributions automatically escalated.


(b)
Catch-Up Contributions



A Member who has attained or will attain age 50 by the last day of the Member's
taxable year may elect, in accordance with procedures prescribed by the Benefits
Administration Committee, to make Catch-Up Contributions for any Plan Year in
accordance with and subject to the limitations of Section 414(v) of the Code.
Such Catch-Up Contributions shall be treated under the Plan as Before-Tax
Savings but shall be subject to the following special rules:


(i)
A Member's Catch-Up Contributions shall not be taken into account for purposes
of applying the maximum percentage limitation described in (a) above or the
limitations under Sections 402(g) and 415 of the Code and Members' Catch-Up
Contributions shall not be taken into account in applying the Actual Deferral
Percentage test of (d) below.



(ii)
The Plan shall not be treated as failing to satisfy the provisions of the Plan
implementing the requirements of Section 401(k)(3), 401(k)(11), 401(k)(12),
410(b), or 416 of the Code, as applicable, by reason of making such Catch-Up
Contributions.



(iii)
The determination of whether a Before-Tax Contribution under this Section
constitutes a Catch-Up Contribution for any Plan Year shall be determined as of
the end of such Plan Year, in accordance with Section 414(v) of the Code.
Before-Tax Contributions that are intended to be Catch-Up Contributions for a
Plan Year but which do not qualify as Catch-Up Contributions as of the end of
the Plan Year shall be treated for all purposes under the Plan as Before-Tax
Contributions.



(iv)
The Company shall take a Member's Catch-Up Contributions into account for
purposes of determining the amount of Company Matching Contributions under
Section 5.1 for a Plan Year.



(v)
A Member's Catch-Up Contributions shall be subject to the same withdrawal and
distribution restrictions as Before-Tax Contributions.



(vi)
In the event that the sum of a Member's Catch-Up Contributions and similar
contributions to any other qualified defined contribution plan maintained by the
Company or an Associated Company exceeds the dollar limit on catch-up
contributions under Section 414(v) of the Code for any calendar year as in
effect for such calendar year, the Member shall be deemed to have elected a
return of the Catch-Up Contributions in excess of the limit under Section 414(v)
of the Code and such amount shall be treated in the same manner as "excess
deferrals" under (c) below.



(vii)
If a Member makes catch-up contributions under a qualified defined contribution
plan and/or Code Section 403(b) plan maintained by an employer other than the
Company or an Associated Company for any calendar year and those contributions
when added to his Catch-Up





--------------------------------------------------------------------------------




Contributions exceed the dollar limit on catch-up contributions under
Section 414(v) of the Code for that calendar year, the Member may allocate all
or a portion of such "excess catch-up contributions" to this Plan. In the event
such Member notifies the Benefits Administration Committee of the "excess
catch-up contributions" in the same manner as is required for allocated "excess
deferrals" under (c) below, such "excess catch-up contributions" shall be
distributed in the same manner as "excess deferrals" under (c) below.


A Member may elect to change the rate of his Catch-Up Contributions under this
paragraph (b) as of the first day of any pay period by making an election in the
form or manner approved by the Benefits Administration Committee for such
purpose. The changed rate of Catch-Up Contributions shall be effective as soon
as administratively possible following the date the election is received by the
Benefits Administration Committee.


(c)
Application of Maximum Dollar Limit on Before-Tax Contributions



The maximum dollar amount of Before-Tax Contributions and similar contributions
made on a Member's behalf by the Company or any Associated Company to all plans,
contracts or arrangements subject to the provisions of Section 401(a)(30) of the
Code for a calendar year shall be the maximum amount determined by the Secretary
of the Treasury for such calendar year, pursuant to Section 402(g) of the Code
as in effect for such calendar year. Amounts contributed in excess of such limit
shall constitute "excess deferrals."


(i)
Prevention of Excess Deferrals Under Plan. If a Member's Before-Tax
Contributions in a calendar year reach the dollar limit on elective deferrals
under Section 401(a)(30) of the Code in any calendar year, the Member's election
to make Before-Tax Contributions will be canceled. Such Member may elect at any
time to make After-Tax Savings in accordance with Section 4.2. As of the first
pay period of the calendar year following the cancellation of a Member's
Before-Tax Contributions in accordance with first sentence of this paragraph,
the Member's election of Before-Tax Contributions shall again become effective
in accordance with his previous election, unless the Member elects otherwise in
accordance with Section 4.3.



(ii)
Treatment of Excess Deferrals under Plan and Plans of Associated Companies. In
the event that the sum of a Member's Before-Tax Contributions and similar
contributions to any other qualified defined contribution plan maintained by the
Company or an Associated Company exceeds the dollar limit on elective deferrals
under Section 402(g) of the Code for any calendar year as in effect for such
calendar year, a Member who is eligible to make Catch-Up Contributions to the
Plan will be deemed to have such excess deferrals reclassified as Catch-Up
Contributions, subject to the limitations of (b) above. To the extent that the
reclassification described in the preceding sentence is not applicable, or is
insufficient to fully resolve the issue of the excess deferrals, the Member
shall be deemed to have elected a return of the Before-Tax Contributions in
excess of the limit under Section 402(g) of the Code from this Plan. The excess
deferrals, together with Earnings, shall be returned to the Member no later than
April 15 following the end of the calendar year in which the excess deferrals
were made. The amount of excess deferrals to be returned for any calendar year
shall be reduced by any Before-Tax Contributions previously returned to the
Member under (d) below for that calendar year. In the event any Before-Tax
Contributions returned under this paragraph were matched by Company Matching
Contributions, those Company Matching Contributions, together with Earnings,
shall be forfeited and used to reduce future Company contributions.



(iii)
Treatment of Member-Allocated Excess Deferrals. If a Member makes tax-deferred
contributions under another qualified defined contribution plan and/or a Code
Section 403(b) plan maintained by an employer other than the Company or an
Associated Company for any calendar year and those contributions when added to
his Before-Tax Contributions exceed the dollar limit on elective deferrals under
Section 402(g) of the Code for that calendar year, the Member may allocate all
or a portion of such excess deferrals to this Plan. In that event, a Member who
is eligible to make Catch-Up Contributions to the Plan will be deemed to have
such excess deferrals reclassified as Catch-Up Contributions, subject to the
limitations of (b) above. To the extent that the reclassification described in
the preceding sentence is not applicable, or is insufficient to fully resolve
the issue of the excess deferrals, such excess





--------------------------------------------------------------------------------




deferrals, together with Earnings, shall be returned to the Member no later than
the April 15 following the end of the calendar year in which such excess
deferrals were made. However, the Plan shall not be required to return excess
deferrals unless the Member notifies the Benefits Administration Committee or
its designee, in writing, not later than March 1, of that following year, of the
amount of the tax-deferred contributions made to the plan of the other employer.
The amount of any excess deferrals to be returned for any calendar year shall be
reduced by any Before-Tax Contributions previously returned to the Member under
(d) below for that calendar year. In the event any Before-Tax Contributions
returned under this paragraph were matched by Company Matching Contributions,
those Company Matching Contributions, together with Earnings, shall be forfeited
and used to reduce Company contributions.


Notwithstanding the foregoing, in lieu of a return of the excess deferrals, a
Member may elect to have the Plan treat all or a portion of the excess deferrals
attributable to his Before-Tax Contributions as After-Tax Savings, subject to
the limitations of Section 4.2; provided the Member notifies the Benefits
Administration Committee or its designee, in writing, by the date determined by
the Benefits Administration Committee. For this purpose, the excess deferrals,
together with Earnings, shall be deemed distributed to the Member and then
recontributed to the Plan by the Member as After-Tax Savings for the Plan Year
in which the excess deferrals were made. Reclassified excess deferrals shall be
considered After-Tax Savings made in the Plan Year to which the excess deferrals
relate for purposes of Section 4.5 and shall be subject to the withdrawal
provisions applicable to After-Tax Savings under Article 9. If the excess
deferrals were matched by Company Matching Contributions, the corresponding
Company Matching Contributions shall remain allocated to the Member's Company
Account to the extent such excess deferrals if made, as After-Tax Savings would
have been matched under the provisions of Section 5.1. The Member's election to
reclassify excess deferrals shall be made no later than April 1 following the
close of the Plan Year in which the excess deferrals were made or within such
shorter period as the Benefits Administration Committee may prescribe.


(iv)
Notwithstanding the foregoing, in the case of any Member who (A) ceases to be an
Employee during a Plan Year; (B) is employed during such Plan Year by an
employer which is not the Company or an Associated Company; and (C) exceeds the
limitation on elective deferrals enumerated in Section 402(g) of the Code based
on the Member's participation in the Plan and participation in a plan maintained
by the subsequent employer; the Plan shall not distribute to the Member any
Before-Tax Contributions (or any income thereon) arising solely as a result of
such Member's exceeding the limit under Section 402(g) of the Code for the Plan
Year, unless the exceeding of such limit is based solely on the Member's
participation in this Plan without considering any other plan.



(d)
ADP Test on Before-Tax Contributions



Effective for Plan Years beginning on and after January 1, 2012, the Plan is
intended to satisfy the safe harbor alternative method of meeting the
nondiscrimination requirements under Section 401(k)(12) of the Code by treating
the first three percent of Company Core Contributions under Section 5.2 as
nonelective contributions pursuant to Section 401(k)(12)(C) of the Code.
Accordingly, the Plan is deemed to satisfy the ADP test under Section 401(k) of
the Code for such Plan Years with respect to Before-Tax Contributions.


Prior to January 1, 2012, the amount of Before-Tax Contributions made to the
Plan for a Plan Year shall comply with the provisions of Section 401(k)(3) of
the Code, including any regulations issued thereunder and any subsequent
Internal Revenue Service guidance issued under Section 401(k) of the Code. The
current year testing method shall be used.


Amounts that would cause the Plan to fail the ADP test shall constitute "excess
contributions." If the Benefits Administration Committee determines that the
limitation has been exceeded, the following provisions shall apply:


(i)
The excess contributions shall first be treated as Catch-Up Contributions to the
extent possible under Section 4.1(b).







--------------------------------------------------------------------------------




(ii)
Any remaining excess contributions, together with Earnings thereon, will be
allocated to the Highly Compensated Employees with the greatest dollar amount of
such contributions in the following manner:



(A)
The amount to be allocated shall be the lesser of (1) the total excess
contributions or (2) such amount as will cause the dollar amount of such Highly
Compensated Employee's Before-Tax Contributions to equal the dollar amount of
the Before-Tax Contributions of the Highly Compensated Employee with the next
highest dollar amount of Before-Tax Contributions.



(B)
The process described in (A) above shall be repeated, if necessary, until the
total excess contributions shall have been allocated. At any stage in this
allocation process, if two or more Highly Compensated Employees have the same
dollar amount remaining of Before-Tax Contributions, the allocation shall be
made to both of them in equal amounts.



(iii)
The excess contributions allocated to Highly Compensated Employees under (ii)
above shall be distributed to such Members before the close of the Plan Year
following the Plan Year in which the excess contributions were made, and to the
extent practicable, within 2½ months of the close of the Plan Year in which the
excess contributions were made. Alternatively, under rules adopted by the
Benefits Administration Committee, such Members may elect to recharacterize such
excess contributions as After-Tax Savings provided such election to
recharacterize the excess contributions is made within 2½ months after the close
of the Plan Year in which the excess contributions were made or within such
shorter period as the Benefits Administration Committee may prescribe. When the
total excess contributions shall have been allocated and distributed or
recharacterized in the manner described above, the Plan shall be deemed to
satisfy the tests set forth in this Section, regardless of whether the final
Average Deferral Percentage of the Highly Compensated Employees in fact satisfy
such tests. In the event any Before-Tax Contributions distributed under this
Section were matched by Company Matching Contributions, those Company Matching
Contributions, together with Earnings, shall be forfeited and used to reduce
Company contributions.



4.2
Member After-Tax Savings



(a)
By authorizing payroll deductions, each Member may elect, subject to (b) below,
to contribute to the Trust Fund as After-Tax Savings any whole percentage from 1
percent to 50 percent of his Salary in such payroll period, subject to the
following:



(i)
The total amount of After-Tax Savings for any Plan Year may not exceed 50
percent of his Salary reduced by the rate of Before-Tax Savings being made
pursuant to Section 4.1(a).



(ii)
In order to comply with Section 415 of the Code, the Benefits Administration
Committee may impose an additional limit on any Member's After-Tax Savings based
on the Benefits Administration Committee's reasonable projection of the total
"annual addition" (as defined in Section 5.4) that will credited to a Member's
Accounts for a Plan Year.



A Member's election shall be effective as soon as administratively possible
following the date such election is received by the Benefits Administration
Committee or its designee.


Notwithstanding the foregoing, the special provisions of Section 4.1(a)(i)(A)
and (B) shall apply with respect to an Employee who is employed as an Employee
by the Company on October 31, 2011.


(b)
In order to comply with Section 40l(m) and/or 415 of the Code, the Benefits
Administration Committee may impose an additional limit on the extent to which a
Member who is a Highly Compensated Employee may contribute to the Trust Fund as
After-Tax Savings, based on the Benefits Administration Committee's reasonable
projection of After-Tax Savings rates of Members who are not Highly Compensated
Employees and the necessity of satisfying the test described in Section 4.5.







--------------------------------------------------------------------------------




A Member may elect to change his After-Tax Savings rate on any business day by
making an election in a form or manner approved by the Benefits Administration
Committee for such purpose. The changed After-Tax Savings rate shall be
effective as soon as administratively possible following the date notice is
received by the Savings Plan Administrator or its designee.


4.3
Suspension and Resumption of Member Savings



(a)
A Member may suspend his Savings under Section 4.1 and/or Section 4.2 as of any
business day by making an election in a form or manner approved by the Benefits
Administration Committee for such purpose. Such suspension will become effective
as soon as administratively possible following the date the election is received
by the Benefits Administration Committee or its designee. If a Member takes a
withdrawal from his Before-Tax Account under Section 9.3(b), his Savings shall
be suspended for a period of six months. Such suspension will become effective
as soon as administratively possible following the Withdrawal Valuation Date. No
Company Matching Contributions shall be made under Section 5.1 during the period
of a Member's suspension although he will continue to be considered a Member and
he will be entitled to Company Core Contributions and any Special Company
Contributions that may be payable during the period of suspension.



(b)
A Member who suspends his Savings in accordance with the first sentence of (a)
above may resume his Savings under Section 4.1 and/or under Section 4.2 as of
any pay period after the date the suspension commenced by making an election in
a form or manner approved by the Benefits Administration Committee for such
purpose.



(c)
A Member whose Savings are suspended in accordance with the third sentence of
(a) above may resume his Savings under Section 4.1 and/or under Section 4.2 as
of the first day of any pay period following the six-month suspension by making
an election in a form or manner approved by the Benefits Administration
Committee for such purpose. A resumption elected pursuant to this Section 4.3
shall occur as soon as administratively possible after the election is received
by the Savings Plan Administrator or its designee.



4.4
Rollover Contributions



(a)
With the permission of the Benefits Administration Committee, and without regard
to any limitation on contributions under this Article 4 or Section 5.4, the Plan
may accept from or on behalf of a Member, but not a Deferred Member, a Rollover
Contribution in cash, consisting of any amount, including after-tax amounts but
excluding any amount attributable to Roth contributions, previously received (or
deemed to be received) by him from an "eligible retirement plan." Such Rollover
Contributions shall be subject to the following:



(i)
For purposes of this Section, "eligible retirement plan" means:



(A)
another employer's qualified plan described in Section 401(a) of the Code (or
another Xylem qualified defined contribution plan, provided that the Rollover
Contribution represents the rollover of all or a portion of a full distribution
of the individual's account balance in such plan due to the sale or closing of a
business unit sponsoring such plan);



(B)
an annuity plan described in Section 403(a) of the Code;



(C)
an annuity contract described in Section 403(b) of the Code;



(D)
an eligible Plan under Section 457(b) of the Code that is maintained by a state,
political subdivision of a state or any agency or instrumentality of a state or
political subdivision of a state; or



(E)
an individual retirement account or individual retirement annuity of the Member
described in Section 408(a) or 408(b) of the Code that contains only amounts
that were originally distributed from a qualified plan described in Section
401(a) or 403(a) of the Code (i.e., a "conduit IRA").





--------------------------------------------------------------------------------






(b)
Such Rollover Contribution may be received in either of the following ways:



(i)
The Plan may accept such amount as a direct rollover of an eligible rollover
distribution, including after-tax amounts provided such after-tax amounts are
received directly from a plan that is qualified under Section 401(a) of the Code
or an annuity contract described in Section 403(b) of the Code.



(ii)
The Plan may accept such amount directly from the Member provided such amount:



(A)
was distributed to the Member by an eligible retirement plan;



(B)
is received by the Plan on or before the 60th day after the day it was received
by the Member;



(C)
would otherwise be includible in gross income; and



(D)
is not attributable to Roth contributions.



Notwithstanding (B) above, the Benefits Administration Committee may accept a
Rollover Contribution more than 60 days after the amount was received by the
Member provided the Member has received from the Secretary of the Treasury a
waiver of the 60-day requirement, pursuant to Section 402(c)(3)(B) of the Code.


4.5
ACP Test on After-Tax Savings and Company Matching Contributions



Effective for Plan Years beginning on or after January 1, 2012, the Plan is
intended to satisfy the alternative method of meeting the nondiscrimination
requirements with respect to Company Matching Contributions under Section
401(m)(11) of the Code by treating the first three percent of Company Core
Contributions under Section 5.2 as nonelective contributions pursuant to Section
401(k)(12)(C) of the Code. Accordingly, with respect to such Plan Years, the
Plan is deemed to satisfy the ACP test under Section 401(m)(11) of the Code with
respect to Company Matching Contributions.


The amount of After-Tax Savings made to the Plan shall comply with the
provisions of Section 401(m)(2) of the Code (the "ACP test"), including any
regulations issued thereunder and any subsequent Internal Revenue Service
guidance issued under Section 401(m) of the Code. Notwithstanding the preceding
sentence, for any Plan Year, the Benefits Administration Committee may elect to
take Company Matching Contributions for the Plan Year into account for purposes
of the ACP test, to the extent permitted under applicable law.


Amounts that would cause the Plan to fail the ACP test constitute "excess
aggregate contributions." If the Benefits Administration Committee determines
that the limitation has been exceeded, the following provisions apply


(a)
The payment or forfeiture of the excess aggregate contributions, together with
Earnings thereon, shall be made before the close of the Plan year following the
Plan Year for which the excess aggregate contributions were made and, to the
extent practicable, any payment or forfeiture will be made within 2½ months
following the end of the Plan Year for which the contributions were made.



(b)
The total amount of excess aggregate contributions, together with Earnings
thereon, shall be allocated to the Highly Compensated Employees with the
greatest dollar amount of such contributions in the following manner:



(i)
The amount to be allocated shall be the lesser of (A) the total excess aggregate
contributions, or (B) such amount as will cause the dollar amount of such Highly
Compensated Employee's After Tax Savings, and, if applicable, Company Matching
Contributions, to equal the dollar amount of the After Tax Savings, and, if
applicable, Company Matching Contributions, of the Highly Compensated Employee
with the next highest dollar amount of After Tax Savings, and, if applicable,
Company Matching Contributions.







--------------------------------------------------------------------------------




(ii)
The process described in (i) above shall be repeated, if necessary, until the
total excess aggregate contributions shall have been allocated. At any stage in
the allocation process herein described, if two or more Highly Compensated
Employees have the same dollar amount remaining of After Tax Savings, and, if
applicable, Company Matching Contributions, the allocation shall be made to both
of them in equal amounts.



(c)
The excess aggregate contributions allocated to Highly Compensated Employees
under (b) above, together with Earnings thereon, shall be paid or returned to a
Member from the following categories of contributions (adjusted to reflect
earnings or losses attributable thereto):



(i)
first, unmatched After-Tax Savings;



(ii)
second, matched After-Tax Savings; and



(iii)
third, Company Matching Contributions, if applicable.



Once the excess aggregate contributions are paid or returned as described above,
the Plan shall be deemed to satisfy the ACP test set forth in this Section,
regardless of whether the final Average Contribution Percentage of the Highly
Compensated Employees in fact satisfy such tests.


(d)
A Member's Actual Contribution Percentage shall be determined after a Member's
excess Before-Tax Contributions are either recontributed to the Plan as
After-Tax Savings or paid to the Member.



4.6    Transfer Contributions


With the permission of the Benefits Administration Committee and under such
conditions as it may require, but without regard to any limitations on
contributions set forth in this Article 4 or Section 5.4, the Plan may accept an
amount, if any, from another qualified plan that, in accordance with the
provisions of Section 11.9, the Member elects under such plan to transfer to
this Plan, or which the Trustee of such other qualified plan transfers directly
to the Trustee of this Plan. Such transferred contributions shall be paid to the
Trustee as soon as practicable and shall be held in the Accounts of the Member,
as determined by the Benefits Administration Committee. The Member shall be
required to establish that such prior employer's plan assets meets the
qualification requirements under Section 401(a) of the Code; and no such
trust-to-trust transfer shall be permitted unless the amount transferred is free
of all defined benefit or money purchase characteristics and does not make the
Plan a transferee plan under Section 401(a)(11)(B)(iii)(III) of the Code.




--------------------------------------------------------------------------------




ARTICLE 5


COMPANY CONTRIBUTIONS


5.1
Company Matching Contributions



The Company, with respect to each eligible Member employed by it, shall
contribute to the Trust a Company Matching Contribution in an amount equal to 50
percent of the Member's Savings for each pay period; provided, however, that
only the first 6 percent of the Member's Salary will be eligible for such a
Company Matching Contribution during each pay period so that the maximum Company
Matching Contribution shall be 3 percent of the Member's Salary. Company
Matching Contributions will be applied first to a Member's Before-Tax Savings.
Any remaining Company Matching Contributions will be applied to the Member's
After-Tax Savings.


Notwithstanding anything contained herein to the contrary, with respect to Plan
Years beginning on and after January 1, 2012, if as of the last day of the Plan
Year, the amount of Matching Contributions allocated to a Member for such Plan
Year is less than 50 percent of the Member's Savings up to 6 percent of the
Member's Salary for the Plan Year, the Company shall make a "true-up" Company
Matching Contribution on behalf of such Member in an amount equal to the
difference. The true-up Company Matching Contribution described in the preceding
sentence shall also be made with respect to a Member who terminates employment
during the Plan Year and such true-up Company Matching Contribution shall be
made as soon as administratively practicable following the end of the calendar
year in which the Member terminates employment.


Company Matching Contributions shall be credited to the Member's Company
Matching Account.


5.2
Company Non-Matching Contributions



(a)    Company Core Contributions


The Company shall contribute to the Trust Fund, with respect to each eligible
Member employed by it, Company Core Contributions in the following amounts:


(i)
With respect to a Member whose age plus Service as of the first day of the Plan
Year total less than 50, the Company shall make Company Core Contributions each
pay period equal to 3 percent of the Member's Salary for such pay period.



(ii)
With respect to a Member whose age plus Service as of the first day of the Plan
Year total 50 or more, the Company shall make Company Core Contributions each
pay period equal to 4 percent of the Member's Salary for such pay period.



For purposes of the preceding provisions, a Member's age and Service shall be
calculated on a basis uniformly applicable to all Members similarly situated as
established by the Benefits Administration Committee.


Company Core Contributions shall be credited to the Member's Company Core
Account.


(b)
Special Company Contributions



The Company shall contribute to the Trust Fund, with respect to each eligible
Member employed by it, Special DC Credit Contributions and Transition Credit
Contributions pursuant to Appendix A.


Special DC Credit Contributions and Transition Credit Contributions shall be
credited to the Member's Special Company Contribution Account.


(c)
Qualified Nonelective Contributions



The Company may make "qualified nonelective contributions" to the Plan pursuant
to the provisions of the Employee Plans Compliance Resolution System. Any such
contributions shall be held in a separate account, which shall be considered an
"Account" as defined in Section 2.1. Notwithstanding any Plan provision to the
contrary, a Member may direct the investment of the amounts held in such




--------------------------------------------------------------------------------




separate account in the same manner as Special Company Contributions and all or
a portion of such separate account shall be available for withdrawal under the
provisions of Section 9.2 (as the last available source), provided the Member
has attained age 59½ as of the proposed Withdrawal Valuation Date.


5.3    Mode of Payment of Company Contributions


Company contributions under Sections 5.1 and 5.2 shall be made in cash.


5.4
Maximum Annual Additions.



(a)
The annual addition to a Member's Accounts for any Plan Year, which shall be
considered the "limitation year" for purposes of Section 415 of the Code, when
added to the Member's annual addition for that Plan Year under any other
qualified defined contribution plan of the Company or any Associated Company,
shall not exceed an amount which is equal to the lesser of (i) 100% of his
Statutory Compensation for that Plan Year, or (ii) $40,000, as adjusted in
accordance with Section 415(d) of the Code.



(b)
For purposes of this Section, the "annual addition" to a Member's Accounts under
this Plan or any other qualified defined contribution plan (including a deemed
qualified defined contribution plan under a qualified defined benefit plan)
maintained by the Company or an Associated Company shall be determined in
accordance with (i) and (ii) below.



(i)
The annual addition shall include all of the following amounts that have been
allocated to the Member's Accounts under this Plan or any other qualified
defined contribution plan (including a deemed qualified defined contribution
plan under a qualified defined benefit plan) maintained by the Company or an
Associated Company:



(A)
the total Company contributions made on the Member's behalf by the Company and
all Associated Companies, including any Company Matching Contributions
distributed or forfeited under the provisions of Section 4.1 or 4.5;



(B)
all Before-Tax Contributions and After-Tax Savings, including Before-Tax
Contributions distributed as excess contributions under Section 4.1(d) and
After-Tax Savings distributed as excess aggregate contributions under the
provisions of Section 4.5;



(C)
forfeitures, if applicable; and



(D)
solely for purposes of the dollar limit under clause (ii) of paragraph (a)
above, amounts described in Sections 415(1)(1) and 419A(d)(2) of the Code
allocated to the Member.



(ii)
The annual addition shall not include:



(A)
Rollover Contributions;



(B)
loan repayments made under Article 10;



(C)
Before Tax Contributions distributed as excess deferrals under Section 4.1(c);
and



(D)
Catch-Up Contributions.



(c)
To the extent that the annual additions to a Member's Accounts exceed the
limitation set forth in Section 415(c)(2) of the Code, corrections shall be made
in a manner consistent with the provisions of the Employee Plans Compliance
Resolution System as set forth in Revenue Procedure 2008-50 or any subsequent
guidance. In the event that a Member of the Plan is a participant in any other
defined contribution plan (whether or not terminated), maintained by the Company
or any Associated Company, the total amount of annual additions to such Member's
accounts under all such defined contribution plans shall not exceed the
limitations set forth in this Section 5.4. The Benefits Administration





--------------------------------------------------------------------------------




Committee, under uniform rules equally applicable to similarly situated Members,
shall determine how to apply the provisions of this Section in order to satisfy
the limitation. In making its decision, the Benefits Administration Committee
shall take into account the applicable provisions of the other qualified defined
contribution plans.


5.5
Contributions for a Period in Uniformed Services



(a)
Notwithstanding any provision of this Plan to the contrary, contributions,
benefits, and service credit with respect to qualified uniformed service duty
will be provided in accordance with Section 414(u) of the Code. A Member who is
reemployed and is credited with Service for the purpose of vesting because of a
period of service in the uniformed services of the United States may elect to
contribute to the Plan the Before-Tax Savings and/or After-Tax Savings that
could have been contributed to the Plan in accordance with the provisions of the
Plan had he remained continuously employed by the Company throughout such period
of absence ("make-up contributions"). For purposes of determining the amount of
make-up contributions a Member may make, his Salary for the period of absence
shall be deemed to be the rate of Salary he would have received had he remained
employed as an Employee for that period or, if such rate is not reasonably
certain, on the basis of the Member's Salary during the 12-month period
immediately preceding such period of absence (or if shorter, the period of
employment immediately preceding such period). Any Before-Tax Savingsand/or
After-Tax Savings so determined shall be limited as provided in Sections 4.1(c),
4.1(d) and 4.5 with respect to the Plan Year or Years to which such
contributions relate rather than the Plan Year in which payment is made. The
make-up contributions may be made over a period not to exceed three times the
period of military leave or five years, if less, but in no event later than the
Member's Termination of Employment (unless he is subsequently rehired). The
make-up period shall start on the later of (i) the Member's date of
reemployment, or (ii) the date the Benefits Administration Committee notifies
the Employee of his rights under this Section. Earnings (or losses) on make-up
contributions shall be credited commencing with the date the make-up
contribution is made.



(b)
With respect to a Member who makes the election described in paragraph (a)
above, the Company shall make Company Matching Contributions on the make-up
contributions in the amount described in Section 5.1, as in effect for the Plan
Year to which such make-up contributions relate. Company Matching Contributions
under this paragraph shall be made to the Plan at the same time as Company
Matching Contributions are required to be made for Before-Tax Savings and/or
After-Tax Savings made during the same period as the make-up contributions are
actually made. Earnings (or losses) on Company Matching Contributions shall be
credited commencing with the date the contributions are made. Any limitations on
Company Matching Contributions described in Section 4.5 shall be applied with
respect to the Plan Year or Years to which such contributions relate rather than
the Plan Year or Years in which payment is made.



(c)
The Company shall make Company Core Contributions and Special Company
Contributions (and any other non-matching employer contributions that may have
been required under a predecessor plan) ("make-up Company contributions") in the
amounts described in Section 5.2 (or the provisions of a predecessor plan) as in
effect for the Plan Year to which such make-up Company contributions relate. For
purposes of determining the amount of such make-up Company contributions, a
Member's Salary for the period of absence shall be deemed to be the rate of
Salary he would have received had he remained employed as an Employee for that
period or, if such rate is not reasonably certain, on the basis of the Member's
Salary during the 12-month period immediately preceding such period of absence
(or if shorter, the period of employment immediately preceding such period).
Make-up Company contributions under this paragraph shall be made as soon as
practicable after the Member's reemployment and shall be deemed to have been
made to the Plan at the same time as such contributions would have been made but
for the Member's absence. Earnings (or losses) on make-up Company contributions
shall be credited commencing with the date the make-up Company contributions are
made.



(d)
All contributions under this Section, other than make-up Catch-Up Contributions,
are considered "annual additions," as defined in Section 415(c)(2) of the Code,
and shall be limited in accordance with the provisions of Section 5.4 with
respect to the Plan Year or Years to which such contributions relate rather than
the Plan Year in which payment is made.







--------------------------------------------------------------------------------




(e)
Notwithstanding any other provisions of this Section, the maximum amount of
make-up contributions made by or on behalf of a Member shall be reduced by the
actual amount of Company Core Contribution, Special Company Contributions,
Before-Tax Savings, After-Tax Savings, and Company Matching Contributions, as
applicable, made by or on behalf of the Member during his period of service in
the uniformed services as a result of differential wage payments (as defined in
Section 3401(h) of the Code) that were made to the Member or for any other
reason.



5.6
Return of Contributions



(a)
If the Commissioner of Internal Revenue, on timely application made after the
initial establishment of the Plan, determines that the Plan is not qualified
under Section 401(a) of the Code or refuses, in writing, to issue a
determination as to whether the Plan is so qualified, the Company's
contributions made on or after the date on which that determination or refusal
is applicable shall be returned to the Company. The return shall be made within
one year after the denial of qualification. The provisions of this paragraph
shall apply only if the application for the determination is made by the date
prescribed by the Secretary of the Treasury.



(b)
If all or part of the Company's deductions for contributions to the Plan are
disallowed by the Internal Revenue Service, the portion of the contributions to
which that disallowance applies shall be returned to the Company without
interest but reduced by any investment loss attributable to those contributions,
provided that the contribution is returned within one year after the
disallowance of deduction. For this purpose, all contributions made by the
Company are expressly declared to be conditioned upon their deductibility under
Section 404 of the Code.



(c)
The Company may recover, without interest, the amount of its contributions to
the Plan made on account of a mistake of fact, reduced by any investment loss
attributable to those contributions, if recovery is made within one year after
the date of those contributions.



(d)
In the event that Before-Tax Savings made under Section 4.1(a) are returned to
the Company in accordance with the provisions of this Section, the elections to
reduce Salary that were made by Members on whose behalf those contributions were
made shall be void retroactively to the beginning of the period for which those
contributions were made. The Before-Tax Savings so returned shall be distributed
in cash to those Members for whom those contributions were made, provided,
however, that if the contributions are returned under the provisions of
paragraph (a) above, the amount of Before-Tax Savings to be distributed to
Members shall be adjusted to reflect any investment gains or losses attributable
to those contributions.



5.7
Contributions Not Contingent Upon Profits



The Company may make contributions to the Plan without regard to the existence
or the amount of current and accumulated Company earnings and profits.
Notwithstanding the foregoing, however, this Plan is designed to qualify as a
"profit-sharing plan" for all purposes of the Code.




--------------------------------------------------------------------------------




ARTICLE 6


VESTED SHARE OF ACCOUNTS


6.1
Full Vesting of all Accounts in Plan



A Member shall at all times be 100 percent vested in, and have a nonforfeitable
right to, his Accounts in Plan.






--------------------------------------------------------------------------------




ARTICLE 7


INVESTMENT OF CONTRIBUTIONS


7.1
Investment Funds



(a)
Accounts in the Plan shall be invested by the Trustee in one or more Investment
Funds as authorized by the PFTIC. Such Investment Funds shall include:



(i)
the Xylem Stock Fund;



(ii)
such Target Retirement Funds as the PFTIC shall select; and



(iii)
for such period after the Effective Date as shall be determined by the PFTIC,
the Exelis Stock Fund and the ITT Stock Fund.



Such Investment Funds may also include equity funds, international equity funds,
fixed income funds, money market funds, and other funds as the PFTIC elects to
offer.


(b)
In addition to the Investment Funds selected by the PFTIC, a Member may
establish a self-directed brokerage account ("SDA"), subject to the following
terms and conditions:



(i)
Common stock of the Company is not a permitted investment in the SDA.



(ii)
Account fees associated with a Member's SDA, as well as commissions, special
handling fees, and any other transaction charges associated with transactions in
the Member's SDA will be charged to the Member's SDA.



(c)
In any Investment Fund, the Trustee temporarily may hold cash or make short-term
investments in obligations of the United States Government, commercial paper, an
interim investment fund for tax-qualified employee benefit plans established by
the Trustee, unless otherwise provided in the applicable trust agreement or by
applicable law, or other investments of a short-term nature. Notwithstanding the
foregoing, the Trustee in its discretion may hold such amounts in cash,
consistent with its obligations as Trustee, as it deems advisable in accordance
with the provisions of the trust agreement.



(d)
For the purpose of determining the value of Xylem Stock, Exelis Stock, or ITT
Stock hereunder, in the event such stock is traded on a national securities
exchange, such stock shall be valued as of the closing quoted selling price of
such stock on the New York Stock Exchange composite tape on the business day
such stock is delivered to the Trustee. In the event such Xylem Stock, Exelis
Stock, or ITT Stock is not traded on a national securities exchange, such shares
shall be valued in good faith by an independent appraiser selected by the
Trustee and meeting requirements similar to those in the regulations prescribed
under Section l70(a)(1) of the Code.



(e)
The Plan is intended to constitute a plan described in Section 404(c) of ERISA.
Consequently, each Member is solely responsible for the selection of his
investment options. The Trustees, the Benefits Administration Committee, the
Company, the PFTIC, and the officers, supervisors, and other employees of the
Company are not empowered to advise a Member as to the manner in which his
Accounts shall be invested. The fact that an Investment Fund is available to
Members for investment under the Plan shall not be construed as a recommendation
for investment in the Investment Fund.



(f)
The Trustee, or such other custodian as the PFTIC may designate, shall maintain
the Xylem Stock Fund. It is specifically contemplated that the Xylem Stock Fund
will operate as an employee stock ownership plan ("ESOP") that is designed to
invest primarily in Xylem Stock, within the meaning of Section 4975(e)(7) of the
Code. Consistent with the Xylem Stock Fund's status as an ESOP, the Trustee may
keep such amounts of cash, securities or other property as it, in its sole
discretion, shall deem necessary or advisable as part of the Trust Fund, all
within the limitations specified in the trust agreement.







--------------------------------------------------------------------------------




(g)
Dividends, interest, and other distributions received on the assets held by the
Trustee in respect to the Investment Funds shall be reinvested in the respective
Investment Fund, provided, however, with respect to the Xylem Stock Fund,
dividends, interest, and other distributions received on the assets held by the
Trustee in respect to the Xylem Stock Fund shall be reinvested in the Xylem
Stock Fund, except as otherwise may be provided in Section 8.7 with respect to
dividends on Xylem Stock.



7.2
Investment of Contributions



Contributions under the Plan shall be invested by the Trustee as follows:


(a)
Subject to the following provisions of this Section 7.2, a Member shall make one
investment election, in multiples of 1%, covering his Savings, Company Matching
Contributions, Company Core Contributions, and Special Company Contributions
made to his Accounts, to have such contributions invested in any one or more of
the Investment Funds. If no investment election is made, such contributions
shall be invested in the Target Retirement Fund that is appropriate based on the
Member's year of birth (or such other Investment Fund as may be designated by
the PFTIC), unless and until the Member elects to have all or part of his
contributions invested in or transferred to other funds pursuant to Sections 7.3
and 7.4.



(b)
A Member cannot elect to direct the investment of any contributions into the
Exelis Stock Fund or the ITT Stock Fund prospectively. Amounts invested in the
Exelis Stock Fund or the ITT Stock Fund as a result of the restructuring of ITT
coincident with the establishment of the Plan are the only amounts that may be
invested in such funds. A Member may elect at any time to direct the amounts
invested in the Exelis Stock Fund or the ITT Stock Fund into any other
Investment Fund in the Plan, subject to the provisions of this Section 7.2 and
Section 7.4.



(c)
Except as provided in Section 7.4(d), no more than 20% of a Member's Accounts
may be invested in the Xylem Stock Fund. A Member's investment election with
respect to future contributions cannot direct more than 20% to be invested in
the Xylem Stock Fund.



(d)
Contributions may not be initially invested in a Member's SDA. Any amounts to be
invested in a Member's SDA must be transferred into the SDA pursuant to Section
7.4.



(e)
A Member making a Rollover Contribution pursuant to Section 4.4 or a transfer
contribution pursuant to Section 4.6 may make a separate initial investment
election under this Section 7.2. Such Rollover Contribution or transfer
contribution shall be invested, in multiples of 1%, in any one or more of the
Investment Funds as elected by the Member. Notwithstanding the preceding
sentence, Rollover Contributions or transfer contributions may not be initially
invested in the Xylem Stock Fund, the Exelis Stock Fund, ITT Stock Fund, or a
Member's SDA. A Member may subsequently transfer or reallocate his Rollover
Contributions or transfer contributions to the Xylem Stock Fund or the Member's
SDA pursuant to Section 7.4. If a Member has not made an election with respect
to the initial investment of his Rollover Contributions or transfer
contributions, such Rollover Contributions or transfer contributions shall be
invested in the Target Retirement Fund that is appropriate based on the Member's
year of birth (or such other Investment Fund as may be designated by the PFTIC).



(f)
A Member may enroll in a managed account program under which investment
professionals will monitor the Member's Plan Accounts and manage all investment
elections and transactions. The terms of the program shall supersede any
contrary provisions of this Plan with respect to Members enrolled therein and
any fees charged to the Member will be determined under the terms of the
program.



(g)
A Member's Prior ESOP Account shall be invested entirely in the Xylem Stock
Fund, Exelis Stock Fund, and ITT Stock Fund, as applicable, except when a Member
elects to have all or part of his Prior ESOP Account transferred to or invested
in another Investment Fund pursuant to this Article 7.



7.3
Changes in Investment Election for Future Contributions



On any business day, by making an election in a form or manner approved by the
Benefits Administration Committee for such purpose, a Member may change his
investment election within the limitations set forth in Section 7.2 with respect
to future Savings, Company Matching, Company Core, and Special Company




--------------------------------------------------------------------------------




Contributions to be made for any payroll deposited with the Trustee on or after
the effective date of such notice. The effective date of such election shall be
the business day following the date of the election. A Member shall be permitted
to make only one investment election, covering his Savings, Company Matching,
Company Core, and Special Company Contributions. A separate election may be made
for future Rollover Contributions or transfer contributions under Section 4.6.


7.4
Redistribution of Investments



Members and Deferred Members may redistribute their investments as follows:


(a)
On any business day, by making an advance election in a form or manner approved
by the Benefits Administration Committee for such purpose, a Member or Deferred
Member may elect to reallocate (or transfer, as the case may be) on any
Valuation Date all or part, in multiples of 1%, of his Accounts among the
Investment Funds, provided however no more than 20% of a Member's Accounts may
be invested in the SDA or the Xylem Stock Fund after such reallocation or
transfer and no amounts may be reallocated or transferred into the Exelis Stock
Fund or the ITT Stock Fund, except as provided in Section 7.4(d). The
reallocation or transfer shall be effective as soon as administratively
practicable after the Valuation Date.



(b)
The PFTIC may establish such rules and restrictions regarding the redistribution
of investments as it deems appropriate, including restrictions on the maximum
number of transfers in a calendar month.



(c)
Any amounts invested in a fund of guaranteed investment contracts or an
investment fund covered by a prospectus or other document of similar import or
effect shall be subject to any and all terms of such contracts, prospectus or
other documents of similar import or effect, including any limitations therein
placed on the exercise of any rights otherwise granted to a Member or Deferred
Member under any other provisions of this Plan with respect to such amounts.



(d)
No more than 20% of a Member's Accounts may be invested in the Xylem Stock Fund.
Notwithstanding the preceding sentence, a Member with more than 20% of his
Accounts invested in the ITT Stock Fund under the ISP on October 31, 2011 (or
such other date as may be designated by the PFTIC) may elect to direct that
amounts invested in the Exelis Stock Fund and/or the ITT Stock Fund be
transferred to the Xylem Stock Fund without regard to the 20% limit, provided
however that such Member may not make any further investments in, or transfers
into, the Xylem Stock Fund until the 20% limitation described in the preceding
sentence has been complied with.



7.5
Valuation Date



The Valuation Date applicable with respect to reallocations made in accordance
with Section 7.4 shall be the business day such election is received and
processed by the Savings Plan Administrator or its designee and shall not be
later than the next business day following the day on which the Member's
completed request is received and processed by the Savings Plan Administrator or
its designee.


7.6
Voting of Xylem Stock



Each Member, Deferred Member, or Beneficiary (in the event of the death of the
Member or Deferred Member) is, for the purposes of this Section 7.6, hereby
designated a named fiduciary within the meaning of Section 402(a)(2) of ERISA
with respect to the shares of Xylem Stock allocated to his Accounts, determined
as herein described. Each Member and Deferred Member (or Beneficiary in the
event of the death of the Member or Deferred Member) may direct the Trustee as
to the manner in which the Xylem Stock allocated to his Accounts, determined as
herein described, is to be voted. An individual's proportionate share of the
Xylem Stock Fund as to which he holds fiduciary status for voting purposes shall
be determined at the time such voting rights are exercisable by multiplying the
number of shares credited at that time to such portion by a fraction, the
numerator of which is the value (as of the Valuation Date designated by the
Benefits Administration Committee for this purpose) of that part of the Member's
Accounts invested in the Xylem Stock Fund with respect to which the Member
provides instructions to the Trustee and the denominator of which is the
aggregate value of all amounts allocated to that part of all Member Accounts
which is invested in the Xylem Stock Fund for which instructions are provided to
the Trustee. Before each annual or special meeting of shareholders of Xylem,
each Member, Deferred Member, and Beneficiary shall be furnished with
information regarding how to obtain




--------------------------------------------------------------------------------




a copy of the proxy solicitation material for such meeting and the form
requesting instructions to the Trustee on how to vote the Xylem Stock allocated
to such Member's, Deferred Member's and Beneficiary's Accounts. Upon receipt of
such instructions, the Trustee shall vote such shares as instructed. In lieu of
voting fractional shares as instructed by Members, Deferred Members, or
Beneficiaries, the Trustee may vote the combined fractional shares of Xylem
Stock to the extent possible to reflect the directions of Members, Deferred
Members, or Beneficiaries with allocated fractional shares of each class of
stock. The Trustee shall vote shares of Xylem Stock allocated to Accounts under
the Plan but for which the Trustee received no valid voting instructions in the
same manner and in the same proportion as the shares of Xylem Stock in the
Accounts in the respective funds with respect to which the Trustee received
valid voting instructions are voted. Instructions to the Trustee shall be in
such form and pursuant to such regulations as the Benefits Administration
Committee may prescribe.


Any instructions received by the Trustee from Members, Deferred Members, and
Beneficiaries regarding the voting of Xylem Stock shall be confidential and
shall not be divulged by the Trustee to the Company, or to any director,
officer, employee or agent of the Company, it being the intent of this provision
of this Section 7.6 to ensure that the Company (and its directors, officers,
employees and agents) cannot determine the voting instructions given by any
Member, Deferred Member, or Beneficiary.


In the event of a tender or exchange offer, the provisions of Article 15 shall
control, rather than this Section.


7.7
Blackout Periods



Notwithstanding any provision of the Plan to the contrary, when required for
administrative reasons, the Benefits Administration Committee may temporarily
suspend, limit, or restrict the rights of Members, Deferred Members,
Beneficiaries or alternate payees (as applicable) to direct or diversify the
investment of some or all of their Accounts, to obtain loans from the Plan, and
to obtain distributions (including in-service withdrawals) from the Plan. The
number and length of such suspensions and the imposition of such limitations or
restrictions shall be limited to the greatest extent practicable. Any
suspension, limitation or restriction of rights under this Section shall comply
with all applicable law and any guidance issued thereunder and may be imposed
only if the Benefits Administration Committee timely provides notice of the
suspension, limitation or restriction of such rights, as required by Section 101
of ERISA, any guidance issued thereunder, and any other applicable law.




--------------------------------------------------------------------------------




ARTICLE 8


CREDITS TO MEMBERS' ACCOUNTS, VALUATION AND
ALLOCATION OF ASSETS


8.1
Before-Tax Savings, After-Tax Savings and Rollover Contributions



Before-Tax Savings, After-Tax Savings and Rollover Contributions made on behalf
of or by a Member shall be allocated to the Before-Tax Account, After-Tax
Account or Rollover Account of such Member, as appropriate, as soon as
practicable after such contributions are transferred to the Trust Fund.


8.2
Company Matching Contributions



Company Matching Contributions made for a Member shall be allocated to the
Company Matching Account of such Member, as soon as practicable after such
contributions are made to the Trust Fund.


8.3
Company Core Contributions and Special Company Contributions



Company Core Contributions made for a Member shall be allocated to the Company
Core Account of such Member, as soon as practicable after such contributions are
made to the Trust Fund. Special Company Contributions made for a Member shall be
allocated to the Special Company Contribution Account of such Member, as soon as
practicable after such contributions are made to the Trust Fund.


8.4
Credits to Members' Accounts



At the end of each business day in which the Plan is in effect and operation,
the amount of each Member's credit in each of the Investment Funds shall be
expressed and credited in dollars of contributions by the Member and Company
allocated to a Member's Accounts for such day. For purposes of this Article 8,
"business day" means each day on which the New York Stock Exchange or any
successor to its business is open for trading or such other day(s) as may be
designated by the PFTIC.


8.5
Valuation of Assets



At the end of each business day, the Trustee shall determine the total fair
market value of all assets then held by it in each Investment Fund. The Benefits
Administration Committee reserves the right to change from time to time the
procedures used in valuing the Accounts or crediting (or debiting) the Accounts
if it determines, after due deliberation and upon the advice of counsel and/or
the current recordkeeper, that such an action is justified in that it results in
a more accurate reflection of the fair market value of assets. In the event of a
conflict between the provisions of this Article and such new administrative
procedures, those new administrative procedures shall prevail.


8.6
Allocation of Assets



At the end of each business day when the value of all assets in each Investment
Fund has been determined pursuant to Section 8.5, the Trustee shall determine
the gain or loss in the value of such assets in each of the Investment Funds.
Such gain or loss shall be allocated pro rata by Investment Fund to the balances
credited to the Accounts of all Members and Deferred Members as of such business
day.


8.7
Dividends Paid with respect to Stock in the ESOP



Dividends with respect to Exelis Stock and ITT Stock shall be reinvested in the
Exelis Stock Fund and ITT Stock Fund, respectively. Dividends with respect to
Xylem Stock shall be subject to the following provisions:


(a)
Dividend Election



A Member or Deferred Member may elect, with respect to a dividend paid on Xylem
Stock in the ESOP as of the record date of such dividend, to have the dividend
either distributed in cash to the Member or Deferred Member or reinvested in
shares of Xylem Stock, provided however that if the amount of dividends to be
paid to the Member or Deferred Member is ten dollars or less, said dividends
shall be




--------------------------------------------------------------------------------




automatically reinvested in shares of Xylem Stock. The Savings Plan
Administrator shall prescribe rules regarding the timing and manner of a
dividend election.


(b)
Default Election



In the absence of an affirmative dividend election, the Member or Deferred
Member shall be deemed to have elected to have the dividend reinvested in Xylem
Stock.


(c)
Effect and Duration of Election



An election made in accordance with (a) or (b) above shall remain in effect
until changed by the Member or Deferred Member in accordance with the rules
established by the Savings Plan Administrator. The election shall apply to all
dividends with a record date on or after the election date.


A Member or Deferred Member may change his dividend election at any time in the
manner prescribed by the Savings Plan Administrator.


Notwithstanding any provision of this Section to the contrary, in the event that
two or more dividend checks payable to a Member remain uncashed at one time,
that action shall be deemed as an election by the Member to have his dividends
reinvested in Xylem Stock in the Plan and the Savings Plan Administrator shall
reinvest any further dividends payable to the Member until the Member cashes the
outstanding checks and makes another affirmative election to receive his
dividends in cash.


(d)
Cash Payment



Dividends elected to be paid in cash shall be distributed to the Member or
Deferred Member as soon as administratively practicable after the dividend is
received by the Trustee in the Trust Fund. The amount of cash dividends
distributed shall be reduced by the amount of any losses attributable to such
dividends while held in the Trust Fund. No earnings attributable to such
dividends shall be distributed.




--------------------------------------------------------------------------------




ARTICLE 9


WITHDRAWALS PRIOR TO TERMINATION OF EMPLOYMENT


9.1
General Conditions for Withdrawals



At any time before Termination of Employment, a Member may request a withdrawal
from his Accounts by submitting to the Benefits Administration Committee or its
designee an election in a form or manner approved by the Benefits Administration
Committee, and shall conform to the standards set by the Benefits Administration
Committee, if any, regarding minimum and maximum amounts of withdrawals. Any
such withdrawal shall be in accordance with the conditions of Section 9.2 or
Section 9.3. For purposes of this Article 9, a Member's Accounts shall be valued
as of the applicable Withdrawal Valuation Date. Amounts to be distributed to
Members will not participate in the investment experience of the Plan after the
Withdrawal Valuation Date. Such amounts generally will be paid as soon as
administratively possible following the Withdrawal Valuation Date. Except where
specifically provided otherwise, Savings by the Member under the Plan may be
continued without interruption.


9.2
Withdrawals from Certain Accounts



Subject to the provisions of Section 9.1, a Member (but not a Deferred Member)
can withdraw amounts in any whole dollar amount or percentage less than or equal
to the described value of the following Accounts; provided, however, that the
full withdrawable amount from each source from (a) through (h) below must be
withdrawn before any amount can be withdrawn from the source next following on
the list of sources from (a) through (h) below:


(a)
all or a portion of his After-Tax Account;



(b)
all or a portion of his Prior Plan Account;



(c)
all or a portion of his Rollover Account;



(d)
all or a portion of his Prior ESOP Account;



(e)
all or a portion of his Company Floor Account and Prior Company Contribution
Account;



(f)
all or a portion of his Company Matching Account provided the Member has
attained age 59½ as of the proposed Withdrawal Valuation Date;



(g)
all or a portion of his Company Core Account provided the Member has attained
age 59½ as of the proposed Withdrawal Valuation Date; and



(h)
all or a portion of his Special Company Contribution Account provided the Member
has attained age 59½ as of the proposed Withdrawal Valuation Date.



Withdrawals will be deemed to be deducted from each of the Investment Funds
described in Article 7 on a pro rata basis, provided, however, that no amount
shall be deemed to be deducted from the Xylem Stock Fund until all amounts have
been withdrawn from all of the other Investment Funds, and provided further that
amounts invested in a Member's SDA are not available as a source of any
withdrawals described herein. Notwithstanding the foregoing, however, a Member
may reallocate his balance in the SDA to the other Investment Funds in the Plan
as provided in Article 7 and such Investment Funds (other than the Xylem Stock
Fund) may then be available as a source for withdrawals in accordance with the
provisions of this Article 9.


9.3
Withdrawal from Before-Tax Account



(a)
Subject to the provisions of Sections 9.1, a Member who has attained age 59½ as
of a Withdrawal Valuation Date may withdraw all or any portion of his Before-Tax
Account.



(b)
Subject to the provisions of Section 9.1, a Member who has not attained age 59½
as of a Withdrawal Valuation Date and who has withdrawn all amounts available
under Section 9.2 may withdraw all or





--------------------------------------------------------------------------------




a portion of his Before-Tax Account (except for the portion that represents
investment earnings credited to his Before-Tax Account) provided he has an
immediate and heavy financial need and the withdrawal is necessary to satisfy
such need, as provided below. If a Member has not withdrawn all amounts
available under Section 9.2, he must take a separate withdrawal of the amounts
available under Section 9.2 and that withdrawal shall not be treated as a
withdrawal due to hardship.


(i)
As a condition for receiving a withdrawal pursuant to the provisions of this
Section 9.3(b), there must exist with respect to the Member an immediate and
heavy financial need to draw upon his Accounts. For purposes of this
subparagraph (b), the Benefits Administration Committee shall presume the
existence of an immediate and heavy financial need if the requested withdrawal
is on account of any of the following:



(A)
expenses for (or necessary to obtain) medical care that would be deductible
under Section 213(d) of the Code (determined without regard to whether the
expenses exceed 7.5 percent of adjusted gross income);



(B)
costs directly related to the purchase of a principal residence of the Member
(excluding mortgage payments);



(C)
payment of tuition and related educational fees, and room and board expenses,
for the next 12 months of post-secondary education of the Member, his spouse,
children or dependents (as defined in Section 152 of the Code and determined
without regard to Sections 152(b)(1), (b)(2) and (d)(1)(B) of the Code);



(D)
payment of amounts necessary to prevent eviction of the Member from his
principal residence or to avoid foreclosure on the mortgage of his principal
residence;



(E)
payments for burial or funeral expenses for the Member's deceased parent,
spouse, children or dependents (as defined in Section 152 of the Code and
without regard to Section 152(d)(1)(B) of the Code);



(F)
expenses for the repair of damages to the Member's principal residence that
would qualify for the casualty deduction under Section 165 of the Code
(determined without regard to whether the loss exceeds 10 percent of the
Member's adjusted gross income); or



(G)
the inability of the Member to meet such other expenses, debts, or other
obligations recognized by the Internal Revenue Service as giving rise to
immediate and heavy financial need for purposes of Section 401(k) of the Code.



The amount of the withdrawal may not be in excess of the amount of the financial
need of the Member, including an additional amount equal to 20 percent of the
amount otherwise needed to satisfy such financial need to pay any federal,
state, or local taxes and any amounts necessary to pay any penalties reasonably
anticipated to result from the hardship distribution.


(ii)
As a condition for receiving a withdrawal pursuant to the provisions of this
Section 9.3(b), the Member must demonstrate that the requested withdrawal is
necessary to satisfy the financial need described in (i) above. For purposes of
this subparagraph, the Benefits Administration Committee shall presume that the
withdrawal is necessary to satisfy the immediate and heavy financial need if the
following requirements are met:



(A)
The Member has obtained all distributions (other than hardship distributions)
available under all other retirement plans maintained by the Company and all
Associated Companies, including this Plan and including distribution of all cash
dividends currently available to the Member under Section 8.7 of the Plan and
all non-taxable loans available under all retirement plans maintained by the
Company and all Associated Companies, including this Plan, provided that the
loan repayments do not result in an additional financial hardship for the
Member.







--------------------------------------------------------------------------------




(B)
The Member agrees to cease all Before-Tax Savings and After-Tax Savings under
this Plan and under any other plans of the Company or of any Associated Company
for a period of not less than six months following the hardship withdrawal.



The Benefits Administration Committee or its designee shall make determinations
of financial hardship in a uniform and nondiscriminatory manner, with reference
to all the relevant facts and circumstances and in accordance with applicable
tax law under Section 40l(k) of the Code.


9.4
Form of Payment



Withdrawal payments shall be made in the form of cash, except that the Member
may request to receive the portion of his Accounts invested in the Xylem Stock
Fund to be paid in shares of Xylem Stock, with any fractional shares being paid
in cash.


9.5
Death after Withdrawal Election



If a Member elects a withdrawal and dies after the issuance of the check(s) or
shares of Xylem Stock comprising such withdrawal but prior to negotiation of
such check(s) comprising all or a portion of such distribution, then any unpaid
cash portion of the withdrawal as represented by the non-negotiated check(s)
shall be paid to his estate. If more than one check comprises such withdrawal
and the Member negotiates the first check but dies prior to the issuance of any
subsequent check, then any subsequent check shall be paid to his estate. If a
Member elects a withdrawal and dies prior to the issuance of any check(s) or
shares of Xylem Stock comprising such withdrawal, then the withdrawal election
shall be voided.


9.6
Direct Rollover



Certain withdrawals or portions thereof paid pursuant to this Article 9 may be
"eligible rollover distributions" as defined and discussed in Section 11.7 and
are governed with respect thereto by such Section.




--------------------------------------------------------------------------------






ARTICLE 10


LOANS


10.1
General Conditions for Loans



Subject to the restrictions in this Article 10, at any time before Termination
of Employment, a Member may file an application in a form or manner approved by
the Benefits Administration Committee requesting a loan from his Accounts. By
filing the loan forms, the Member:


(a)
specifies the amount and the term of the loan;



(b)
agrees to the annual percentage rate of interest;



(c)
agrees to the finance charge;



(d)
promises to repay the loan; and



(e)
authorizes the Company to make regular payroll deductions to repay the loan,
with the loan repayments computed based on the frequency of the Member's payroll
payments.



The Member shall certify in such application as to the existence and amount of
any outstanding loans (including any loans deemed distributed) from any
qualified plans maintained by the Company and all Associated Companies. The
Benefits Administration Committee may, in its sole discretion, deny a loan to a
Member who is a director or executive officer (or the equivalent thereof) of the
Company or of an Associated Company based on a reasonable concern regarding the
legality of the loan under Section 13(k) of the Securities Exchange Act of 1934.


If at the time a loan is to be issued to a Member a prior loan has been deemed
distributed to the Member and not repaid, a new loan may only be issued to a
Member if the Member repays the unpaid loan balance, including accrued interest
to the date of repayment.


To the extent required by law and under such rules as the Benefits
Administration Committee shall adopt, loans shall also be made available on a
reasonably equivalent basis to any Beneficiary or former Employee who maintains
an account balance under the Plan and who is still a party-in-interest (within
the meaning of Section 3(14) of ERISA).


10.2
Amounts Available for Loans



A Member may request a loan in any specified whole dollar amount which must be
at least $1,000 but which, when added to the outstanding balance of any other
loans to the Member from this Plan or any other qualified plan of the Company or
any Associated Company, including the amount of any unpaid deemed loan
distribution and accrued interest thereon, does not exceed the lesser of:


(a)
50% of his Accounts; or



(b)
$50,000, reduced by the excess of (i) the Member's highest outstanding loan
balance(s) from this Plan or any other plan sponsored by the Company or any
Associated Company, if any, during the one-year period ending on the day before
the day the loan is made, over (ii) the outstanding balance of loans to the
Member from such plans on the date on which the loan is made.



For purposes of determining amounts actually available for loans, a Member's
Accounts shall be determined based on the Loan Valuation Date at the time he
files his loan request with the Savings Plan Administrator or its designee.


10.3
Account Ordering for Loans







--------------------------------------------------------------------------------




For purposes of processing a loan, the amount of such loan will be deducted from
the Member's Accounts in the order set by the Benefits Administration Committee
under loan rules.


A loan is deducted from a Member's Accounts as of the Loan Valuation Date.
Amounts so deducted and distributed to a Member as a Plan loan will not
participate in the investment experience of the Plan except as such amounts are
repaid to the Member's Accounts. Loans will be deemed to be deducted from each
of the Investment Funds on a pro rata basis, provided, however, that no amount
shall be deemed to be deducted from the Xylem Stock Fund until all amounts have
been withdrawn from all of the other Investment Funds, and provided further that
amounts invested in a Member's SDA are not available as a source of any loans
described herein. Notwithstanding the foregoing, however, a Member may
reallocate his balance in the SDA to the other Investment Funds and such
Investment Funds may then be available as a source for loans.


10.4
Interest Rate for Loans



The Benefits Administration Committee shall establish and communicate to Members
a reasonable rate of interest for loans commensurate with the interest rates
charged by persons in the business of lending money for loans which would be
made under similar circumstances, as determined by the Benefits Administration
Committee, which interest rate shall remain in effect for the term of the loan,
except that with respect to a Member who enters the uniformed services of the
United States, the Member may elect to have the interest rate applicable to the
unpaid loan balance during the period of leave reduced to 6%.


10.5
Term and Repayment of Loan



(a)
The term of any loan shall be for a period of from 1 to 60 whole months, at the
election of the Member, provided that a Member who is using a loan to acquire
his own principal residence may elect to repay a loan over a period of whole
months between 1 and 180. Except as provided in (b) or (c) below, payments of
principal and interest will be made by after-tax payroll deductions or in a
manner agreed to by the Member and the Benefits Administration Committee in
substantially level amounts, but no less frequently than quarterly, in an amount
sufficient to amortize the loan over the repayment period. A Member who is
actively employed by the Company cannot elect to cease payroll deductions for
repayment of a loan. Except as set forth below with respect to Members who enter
the uniformed services of the United States, no extension of the loan term shall
be permitted after the loan is made. Repayment of the loan is made to the
Member's Accounts from which the loan amount was deducted in the inverse order
to the Account Ordering for Loans described in Section 10.3. Repayments are
invested in the Member's Accounts in accordance with his current investment
election. Loan repayments are not credited with investment experience under the
Plan until the first business day following the day on which such repayments are
received by the Trust Fund.



(b)
If a Member with an outstanding loan takes a leave of absence to enter the
uniformed services of the United States, and such Member will receive military
differential wage payments (as defined in Section 3401(h) of the Code) in an
amount equal to or greater than his loan repayment, his after-tax payroll
deduction loan repayments shall continue during such leave of absence. If a
Member with an outstanding loan takes a leave of absence to enter the uniformed
services of the United States and such Member will not receive military
differential wage payments sufficient to cover his loan repayments, his
after-tax payroll deduction loan repayments shall be suspended during the period
of leave unless the Member elects to make payments directly by certified check
or money order. If payments are suspended, upon the Member's reemployment from
the uniformed services, the period of repayment shall be extended by the number
of months of the period of service in the uniformed services or, if greater, the
number of months that would remain if the original loan term were five years
plus the number of months in the period of absence; provided, however, if the
Member incurs a Termination of Employment and requests a distribution pursuant
to Article 11, the loan shall be canceled, and the outstanding loan balance
shall be distributed pursuant to Article 11. The Member shall resume payments in
the same amount as before the leave with the balance of the loan (including any
interest that accrued during the period of uniformed service) due upon the
expiration of the repayment period. Alternatively, the Member may elect to have
the remaining balance (including any interest that accrued during the period of
uniformed service) reamortized in substantially level installments over the
extended term of the loan.







--------------------------------------------------------------------------------




(c)
If a Member with an outstanding loan takes an authorized leave of absence
without pay or reduced pay that is less than the required loan payments, for
reasons other than to enter the uniformed services of the United States, loan
payments may be suspended at the request of the Member, for a period of up to 12
months or until the end of the term of the loan, if earlier. Upon a Member's
reemployment from the leave of absence, the Member shall resume payments either
in the same amount as before the leave with the full balance due upon the
expiration of the repayment period or by reamortizing the loan in substantially
level installments over the remaining term of the loan.



10.6
Frequency of Loan Requests



A Member may have no more than two loans outstanding at any time. Each loan
shall be evidenced by a promissory note payable to the Plan.


10.7
Prepayment of Loans



A Member may prepay the entire outstanding balance of a loan, with interest to
date of prepayment except as provided under Section 10.8, at any time. Partial
prepayments are not permitted.


10.8
Outstanding Loan Balance at Termination of Employment



Upon a Member's Termination of Employment, the Deferred Member may continue to
make periodic repayments of his outstanding loans provided that his Accounts
plus his loan balance at the time of his Termination of Employment is greater
than $5,000, and provided further that if the Deferred Member requests a
distribution of his remaining Accounts pursuant to Article 11, the unpaid loan
balance shall be treated as an offset distribution.


If a Deferred Member fails to pay the loan balance in full or make loan
repayments in accordance with Section 10.5, the Benefits Administration
Committee may execute upon its security interest in the Member's Accounts under
the Plan to satisfy the debt; provided, however, the Plan shall not levy against
amounts held in the Member's Accounts until such time as a distribution of such
Accounts could otherwise be made under the Plan.


10.9
Loan Default



Under certain circumstances, including, but not limited to, a Member's failure
to make timely loan repayments, the Benefits Administration Committee may
declare the Member's loan to be in default. If a Member's loan is not repaid in
accordance with the terms contained in the promissory note and a default occurs,
the Plan may execute upon its security interest in the Member's Accounts under
the Plan to satisfy the debt; provided, however, the Plan shall not levy against
amounts held in the Member's Accounts until such time as a distribution of such
Accounts could otherwise be made under the Plan.


10.10
Incorporation by Reference



Any additional rules or restrictions as may be necessary to implement and
administer Plan loans shall be in writing and communicated to Members. Such
further documentation is hereby incorporated into the Plan by reference, and,
pursuant to Section 13.3, the Benefits Administration Committee is hereby
authorized to make such revisions to these rules, as it deems necessary or
appropriate on the advice of counsel.


10.11
Death after Loan Application



If a Member applies for a loan and dies after a check for the loan amount has
been issued but prior to negotiation of the check, then the loan shall be paid
to his estate or voided, at the option of the Benefits Administration Committee.
If a Member applies for a loan and dies before the check for the loan amount is
issued, then the loan application shall be voided.






--------------------------------------------------------------------------------




10.12
Transfer of Loans



The Benefits Administration Committee may designate that the Plan will accept
the transfer of a loan from another qualified retirement plan on behalf of a
Member who becomes an Employee as a result of an acquisition by the Company.




--------------------------------------------------------------------------------




ARTICLE 11


DISTRIBUTIONS


11.1
General



(a)
Upon Termination of Employment, a Member may apply for distribution of the value
of his Accounts. Alternatively, upon Termination of Employment, a Member whose
Accounts exceed $5,000 may elect to defer distribution of his Accounts until
December 31 of the year in which he attains age 70½. If a Member terminates
employment with no Accounts, he shall be deemed to have received a full
distribution of his benefit at the time of his Termination of Employment. If a
Member whose Accounts exceed $5,000 does not apply for a distribution of his
Accounts within 90 days of his Termination of Employment, he shall be deemed to
be a Deferred Member. A Deferred Member may elect a partial distribution of any
portion of his Accounts in a lump sum amount at any time, and from time to time,
after his Termination of Employment, provided said Deferred Member is not
receiving installment payments pursuant to an election under Section 11.3. All
distributions under this Section 11.1(a) will be deemed to be deducted from each
of the Deferred Member's Investment Funds on a pro rata basis, provided,
however, that no amount shall be deemed to be deducted from the Xylem Stock Fund
until all amounts have been withdrawn from all of the other Investment Funds,
and provided further that amounts invested in an SDA are not available as a
source of any partial distributions described herein. Notwithstanding the
foregoing, however, a Deferred Member may reallocate the balance in his SDA to
other Investment Funds in the Plan as provided in Article 7 and such Investment
Funds may then be available as a source for partial distributions under this
Section.



(b)
Upon the death of a Member or Deferred Member, the value of such Member's or
Deferred Member's Accounts shall be distributed to his Beneficiary, subject to
the following:



(i)
If the Member's or Deferred Member's Beneficiary is not the spouse of such
Member or Deferred Member, the Member's or Deferred Member's Accounts shall be
distributed to the Beneficiary in accordance with said Beneficiary's election
under Section 11.3; provided the entire value of the Member's Accounts is
distributed no later than five years from the Member's or Deferred Member's date
of death. Such nonspouse Beneficiary may also elect partial distributions of the
Member's benefit in lump sums from time to time during this five-year period,
provided that the entire value of the Member's Accounts is distributed no later
than five years from the Member's or Deferred Member's date of death.



(ii)
If the Member's or Deferred Member's Beneficiary is his spouse and the value of
the Accounts to be distributed to the spouse Beneficiary exceeds $5,000, such
spouse Beneficiary may elect to defer receipt of the Member's or Deferred
Member's Accounts until the December 31 Valuation Date of the year in which the
Member or Deferred Member would have reached age 70½. If a spouse Beneficiary's
Accounts exceed $5,000 and the spouse Beneficiary does not apply for a
distribution of his Accounts within 90 days of the Member's or Deferred Member's
death, such spouse Beneficiary will be deemed to be a Deferred Member. Such
spouse Beneficiary will receive distribution of the Accounts as of the date the
Member or Deferred Member would have attained age 65, provided such spouse
Beneficiary files application for such distribution. A spouse Beneficiary may,
however, file application for distribution of such Accounts at any time prior to
the December 31 Valuation Date of the year in which the Member or Deferred
Member would have reached age 70½. In addition to the methods of distribution in
Section 11.3, a spouse Beneficiary of a deceased Member or Deferred Member may
elect a partial distribution of any portion of his Accounts in a lump-sum amount
at any time, and from time to time and subject to the provisions of (a) above.



(c)
Notwithstanding any provision of the Plan to the contrary, distributions shall
commence as follows:



(i)
A Member or Deferred Member who is a "5-percent owner" as defined in Section
416(i) of the Code must commence distribution of his Accounts no later than
December 31 of the year in which he attains age 70½.







--------------------------------------------------------------------------------




(ii)
A Member or Deferred Member who is not a "5-percent owner" as defined in Section
416(i) of the Code must commence distribution of his Accounts after his
Termination of Employment by December 31 of the later of the calendar year in
which the Member attains age 70½ or the calendar year in which the Member's
Termination of Employment occurs.



(iii)
The Accounts of a Member or a Deferred Member who has attained age 70½ shall be
paid under the payment method described in Section 11.3(c)(ii) below.



(d)
Notwithstanding the provisions of (a), (b), or (c), above, or Section 11.3
below, a Member or Deferred Member (or Beneficiary) may elect to commence
distribution of the value of the Member's Accounts held in the ESOP portion of
the Plan not later than one year after the end of the Plan Year:



(i)
in which the Member separates from service on or after attaining age 65 or by
reason of Disability or death; or



(ii)
which is the fifth Plan Year following the Plan Year in which the Member
otherwise separates from service, unless the Member is reemployed by the Company
or any Associated Company before such year.



(e)
Notwithstanding the foregoing, in the event a Member or Deferred Member fails to
file a claim for benefits in accordance with the preceding sentence, the Member
or Deferred Member shall be deemed to have elected to defer distribution of his
Accounts to as soon as administratively practicable following the date the
Member terminated employment or attained age 70½, if later; provided that in no
event shall payment commence later than the April 1 following the calendar year
in which the Member terminated employment or attained age 70½, if later.



11.2
Valuation Date and Conditions of Distribution



(a)
The value of any distribution will be determined as of the Valuation Date on
which a completed application for the distribution by the Member, Deferred
Member or Beneficiary is received and processed by the Savings Plan
Administrator (or its designee) or the next business day.



(b)
Application by the Member, Deferred Member or Beneficiary must be in a form or
manner approved by the Benefits Administration Committee or its designee.



(c)
Generally, all funds distributed will be paid as soon as practicable following
the applicable Valuation Date. If part of the distribution is to be paid in
stock, the stock certificate will be distributed after the check representing
the cash distribution has been distributed.



11.3
Methods of Distribution



After Termination of Employment occurs, and as soon as practicable following
application by the Member, Deferred Member or Beneficiary, distributions under
the Plan shall be made in the following manner:


(a)
All distributions from other than the Xylem Stock Fund shall be made in cash.



(b)
Unless the Member, Deferred Member or Beneficiary elects to take Xylem Stock for
distributions from the Xylem Stock Fund, a distribution from such fund shall be
in cash. In all cases, fractional shares shall be paid in cash.



(c)
All distributions shall be made in the form of a lump sum payment, unless the
Member, Deferred Member or Beneficiary elects otherwise, as provided below. All
distributions shall be made as soon as practicable after receipt of the
application by the Member, Deferred Member or Beneficiary in accordance with
Section 11.2(b). However, with prior notice in a form or manner approved by the
Benefits Administration Committee, distribution may be made in one of the
installment methods of payment described in (i) or (ii) below, subject to the
restrictions provided below or in Section 11.1(b).



(i)
Provided the value of the Member's, Deferred Member's or Beneficiary's Accounts
is at least $5,000, and the first payment is at least $1,000, by payment in
annual installments over a





--------------------------------------------------------------------------------




period elected by the Member, Deferred Member or Beneficiary. The period over
which annual installments may be paid may not exceed the life expectancy of the
Member, Deferred Member or Beneficiary, or if the Member or Deferred Member (for
this purpose Deferred Member does not include a spouse Beneficiary) is married,
and so elects, the joint life expectancy of the Member or Deferred Member and
the Member's or Deferred Member's spouse. All such installments shall be
determined as follows:


(A)
The amount of the annual installments to be paid to each Member or Deferred
Member (or Beneficiary in the event of the Member's or Deferred Member's death)
making such an election shall be based upon the value of his Accounts as of the
Valuation Date coinciding with or next following the date of receipt by the
Savings Plan Administrator or its designee of his completed application and each
anniversary thereof, and shall be determined by multiplying such value by a
fraction, the numerator of which shall be one and the denominator of which shall
be the number of unpaid annual installments.



(B)
Any Member or Deferred Member who is no more than 70 years old and who elects
annual installment payments may, at any time thereafter, elect, by filing a
request with the Savings Plan Administrator or its designee, to cancel annual
installment payments. The Valuation Date applicable to such election shall be
the business day coinciding with or next following the date on which his
completed request is received and processed by the Savings Plan Administrator or
its designee. Such Member or Deferred Member may at any time thereafter, make
another payment election under the Plan, provided that he may elect only a lump
sum payment or partial distributions.



(C)
If a Member or Deferred Member's Beneficiary is not his spouse, and the Member
is deceased, annual installment payments to such Beneficiary may not extend
beyond the end of the calendar year which contains the fifth anniversary of the
death of the Member or Deferred Member.



(ii)
Provided the value of the Member's, Deferred Member's or Beneficiary's Accounts
is at least $5,000, and the first payment is at least $1,000, by payment in
annual installments over the Member's or Deferred Member's life expectancy or,
if the Member or Deferred Member is married, and so elects, over the joint life
expectancies of the Member or Deferred Member and the Member's or Deferred
Member's spouse, as actuarially determined at the time of commencement of the
initial installment and as redetermined annually thereafter. The amount of such
installments will be based on the value of his Accounts as of the Valuation Date
coinciding with or next following the date of receipt by the Savings Plan
Administrator or its designee of his application and each anniversary thereof,
and shall be determined by multiplying such value by a fraction, the numerator
of which shall be one and the denominator of which shall be the number of years
and fraction thereof of his life expectancy based on his age and the mortality
table adopted by the Benefits Administration Committee for such purpose at the
time the installment is payable. Any Member or Deferred Member who is no more
than 70 years old and who elects annual installment payments over his life
expectancy may at any time thereafter elect to cancel such payments by filing a
request with the Savings Plan Administrator or its designee. Such Member or
Deferred Member may, at any time thereafter, make another payment election under
the Plan. Life expectancy installments described in this paragraph are not
available to a Beneficiary who is not the spouse of a Member or Deferred Member.



Installment payments under (i) or (ii) above shall be made in the form of Xylem
Stock or cash, or both, as provided in (a) and (b), above.


(d)
If a Member or Deferred Member elects a distribution other than installments as
provided in (c)(i) or (c)(ii) above and the Member or Deferred Member dies after
the Valuation Date applicable to such distribution but prior to negotiation of
any check(s) comprising any portion of such distribution, then the distribution
otherwise payable in cash shall be paid to his estate. If more than one check
comprises the cash portion of such distribution and the Member or Deferred
Member negotiates the first check but dies prior to the negotiation of any
subsequent check, then any subsequent check shall be paid





--------------------------------------------------------------------------------




to his estate. If a Member or Deferred Member elects a distribution and the
Member or Deferred Member dies prior to the Valuation Date applicable to such
distribution, then the distribution shall be paid to his Beneficiary.


(e)
If a Member or Deferred Member elects installment distributions as provided in
(c)(i) or (c)(ii) above and the Member or Deferred Member dies before all the
installments are paid, then the following provisions shall apply:



(i)
If the Member's or Deferred Member's Beneficiary is not his spouse, and if an
installment is paid with a Valuation Date that occurred prior to the date of
death of the Member or Deferred Member and prior to the Member's or Deferred
Member's negotiation of the check comprising all or a portion of such
installment, then such installment (or portion thereof) shall be paid to his
estate; the remaining value of the Member's or Deferred Member's Accounts shall
be paid to his Beneficiary at one time.



(ii)
If the Member's or Deferred Member's Beneficiary is not his spouse, such
Beneficiary may request annual installment payments, provided that the number of
installments does not extend beyond the end of the calendar year which contains
the fifth anniversary of the death of the Member or Deferred Member.



(iii)
If the Member's or Deferred Member's Beneficiary is his spouse, then such spouse
Beneficiary may continue receiving payment of the deceased Member's or Deferred
Member's Accounts pursuant to the same method of distribution elected by the
Member or Deferred Member, except that the spouse's life expectancy shall be
substituted for the life expectancy of the Member. The spouse Beneficiary may,
at any time while receiving payment of such Accounts, elect, by filing a request
with the Savings Plan Administrator or its designee, to cancel installment
payments. Such spouse Beneficiary may at any time thereafter, elect a lump sum
payment or partial distributions, subject to the provisions of Section 401(a)(9)
of the Code.



(f)
The Accounts of a Member who, following Termination of Employment, fails to
apply for distribution of such Accounts, shall be paid in cash (or, if the
Member so elects shares of Xylem Stock) in the form of a lump sum payment,
provided that the value of such Accounts is $5,000 or less on a Valuation Date
no earlier than the next business day following his Termination of Employment,
without regard to the value of the Member's Accounts at the time of an earlier
distribution.



In the event a Member who is subject to the provisions of the immediately
preceding paragraph and whose Accounts are in excess of $1,000 fails to make an
affirmative election to either receive the lump sum payment in cash or have it
directly rolled over to an eligible retirement plan pursuant to the provisions
of Section 11.8 within such election period as shall be prescribed by the
Benefits Administration Committee, the Benefits Administration Committee shall
direct the Trustee to transfer such lump sum payment to an individual retirement
plan (within the meaning of Section 7701(c)(37) of the Code) ("IRA") selected by
the PFTIC. The IRA shall be maintained for the exclusive benefit of the Member
on whose behalf such transfer is made. The transfer shall occur as soon as
practicable following the end of the election period. The funds in the IRA shall
be invested in an investment product designed to preserve principal and provide
a reasonable rate of return, whether or not such return is guaranteed,
consistent with liquidity, as determined from time to time by the PFTIC. In
implementing the provisions of this paragraph, the Benefits Administration
Committee and/or the PFTIC as appropriate pursuant to the terms of this
paragraph, shall:


(i)
enter into a written agreement with each IRA provider setting forth the terms
and conditions applicable to the establishment and maintenance of the IRA in
conformity with applicable law;



(ii)
furnish Members with notice of the Plan's automatic rollover provisions,
including, but not limited to, a description of the nature of the investment
product in which the assets of the IRA will be invested and how the fees and
expenses attendant to the IRA will be allocated, and a statement that a Member
may roll over the assets of the IRA to another eligible retirement plan. Such
notice shall be provided to Members in such time and form as shall be prescribed
by the Benefits Administration Committee in accordance with applicable law;







--------------------------------------------------------------------------------




(iii)
keep records, when appropriate, of a Member's after-tax basis in the amount
transferred to the IRA; and



(iv)
fulfill such other requirements of the safe harbor contained in Department of
Labor Regulation §2550.404a-2 and, if applicable, the conditions of Department
of Labor Prohibited Transaction Class Exemption 2004-16.



Alternative methods of distribution may apply to that portion of a Member's or a
Deferred Member's Accounts attributable to a Prior Plan Account, as specified in
the applicable appendices to the Plan.


11.4
Death of Beneficiary



Notwithstanding any provision of the Plan to the contrary, upon the death of a
Beneficiary with Accounts remaining in the Plan, the remaining value of all such
Accounts shall be paid in a lump sum distribution within one year of the
Beneficiary's death to the Beneficiary selected by the Beneficiary, if any, or
if no such Beneficiary has been named by the Beneficiary, the remaining value of
all such Accounts shall be paid in a lump sum distribution within one year of
the Beneficiary's death to the estate of the Beneficiary.


11.5
Proof of Death and Right of Beneficiary or Other Person



The Benefits Administration Committee may require and rely on such proof of
death and such evidence of the right of any Beneficiary or other person to
receive the undistributed value of the Accounts of a deceased Member, Deferred
Member or Beneficiary as the Benefits Administration Committee may deem proper,
and its determination of death and of the right of such Beneficiary or other
person to receive payment shall be conclusive. Payment to any Beneficiary shall
be final and fully satisfy and discharge the obligation of the Plan with respect
to any and all Accounts of a deceased Member or Deferred Member.


In the event of a dispute regarding the account of a deceased Member or Deferred
Member, the Benefits Administration Committee may make a final determination, or
initiate or participate in any action or proceeding as may be necessary or
appropriate to determine any Beneficiary under the Plan.


During the pendency of any action or proceeding, the Benefits Administration
Committee may deposit an amount equal to the disputed payment with the court and
such deposit shall relieve the Plan of all of its obligations with respect to
any such disputed Accounts. Alternatively the Benefits Administration Committee,
at its discretion, may direct any disputed accounts be invested in the Stable
Value Fund or such other as designated by the PFTIC pending the resolution of
any dispute regarding a deceased Member's or Deferred Member's Accounts.


11.6
Completion of Appropriate Notice.



Except as provided in this Section, if the value of a Member's Accounts exceeds
$5,000, an election by the Member or Deferred Member (for this purpose Deferred
Member does not include a spouse Beneficiary) to receive a distribution prior to
age 65 shall not be valid unless the written election is made after the Member
or Deferred Member has received the notice required under Section 1.411(a)‑11(c)
of the Income Tax Regulations and within a reasonable time before the effective
date of the commencement of the distribution as prescribed by said regulations.
Such distribution may commence less than 30 days after the notice required under
Section 1.411(a)‑11(c) of the Income Tax Regulations is given, provided that:


(a)
the Benefits Administration Committee clearly informs the Member that he has a
right to a period of at least 30 days after receiving the notice to consider the
decision of whether or not to elect a distribution (and, if applicable, a
particular distribution option); and



(b)
the Member, after receiving the notice under Sections 411 and 417 of the Code,
affirmatively elects a distribution.



The Benefits Administration Committee may permit any notices to be given
electronically, in accordance with procedures to be established in the Benefits
Administration Committee's sole discretion.






--------------------------------------------------------------------------------




11.7
Direct Rollover of Certain Distributions



Notwithstanding any other provision of this Plan, with respect to any withdrawal
or distribution from this Plan pursuant to Article 9 or this Article 11 which is
determined by the Savings Plan Administrator or its designee to be an "eligible
rollover distribution," the distributee may elect, at the time and in a manner
prescribed by the Benefits Administration Committee for such purpose, to have
the Plan make a "direct rollover" of all or part of such withdrawal or
distribution to a maximum of two "eligible retirement plans" which accept such
rollover. The following definitions apply to the terms used in this Section
11.8:


(a)
"Distributee" means:



(i)
a Member or Deferred Member;



(ii)
a Member's or Deferred Member's spouse Beneficiary;



(iii)
a Member's or Deferred Member's spouse or former spouse who is the alternate
payee under a qualified domestic relations order as defined in Section 414(p) of
the Code with regard to the interest of the spouse or former spouse; and



(iv)
a nonspouse Beneficiary.



(b)
"Eligible rollover distribution" is any withdrawal or distribution of all or any
portion of an individual's vested account balance owing to the credit of a
distributee, except that the following distributions shall not be eligible
rollover distributions:



(i)
any distribution that is one of a series of substantially equal periodic
payments made for the life or life expectancy of the distributee, or for a
specified period of ten years or more;



(ii)
any distribution required under Section 401(a)(9) of the Code;



(iii)
after-tax amounts (determined without regard to the exclusion for net unrealized
appreciation with respect to employer securities) unless such amount is rolled
over or transferred (i.e., directly rolled) to an individual retirement account
described in Section 408(a) of the Code, an individual retirement annuity
described in Section 408(b) of the Code, or a Roth individual retirement account
described in Section 408A(b) of the Code; or transferred (i.e., directly rolled)
to a qualified plan described in Section 401(a) of the Code or to an annuity
plan described in Section 403(b) of the Code provided such plan agrees to
separately account for such after-tax amount and earnings thereon;



(iv)
any in-service withdrawal that is made on account of hardship; and



(v)
any other distribution that is not an eligible rollover distribution under the
Code or regulations thereunder.



(c)
"Eligible retirement plan" means any of the following types of plans that accept
the distributee's eligible rollover distribution:



(i)
a qualified plan described in Section 401(a) of the Code;



(ii)
an annuity plan described in Section 403(a) of the Code;



(iii)
an individual retirement account or individual retirement annuity described in
Section 408(a) or 408(b) of the Code, respectively;



(iv)
an annuity contract described in Section 403(b) of the Code;



(v)
an eligible plan under Section 457(b) of the Code which is maintained by a
state, political subdivision of a state, or any agency or instrumentality of a
state or political subdivision of a





--------------------------------------------------------------------------------




state and which agrees to separately account for amounts transferred into such
plan from this Plan; and


(vi)
a Roth IRA described in Section 408A of the Code



Notwithstanding the foregoing, with respect to a non-spouse Beneficiary, as
defined in (a)(iv) above, an eligible retirement plan will only be an individual
retirement account described in Section 408(a) of the Code, an individual
retirement annuity described in Section 408(b) of the Code, or a Roth individual
retirement account described in Section 408A(b) of the Code (collectively,
"IRA") that is established on behalf of the non-spouse Beneficiary and that will
be treated as an inherited IRA pursuant to the provisions of Sections 402(c)(11)
and 408(d)(3)(C)(ii) of the Code.


(d)
"Direct rollover" means a payment by the Plan directly to the eligible
retirement plan specified by the distributee in cash and/or shares.



In the event that the provisions of this Section 11.7 or any part thereof cease
to be required by law as a result of subsequent legislation or otherwise, this
Section 11.7 or applicable part thereof shall be of no further force or effect
without necessity of further amendment of the Plan.


11.8
Elective Transfers from Plan



The Accounts of a Member or Deferred Member shall be eligible for an elective
transfer to a like transferee employee plan in connection with an asset or stock
acquisition, merger, or other similar transaction involving a change in employer
of the Member or Deferred Member (i.e., an acquisition or disposition within the
meaning of Treasury Regulation Section 1.410(b)-2(f)) or, with the permission of
the Benefits Administration Committee, in connection with the Member or Deferred
Member's transfer of employment to a different job for which service does not
result in additional allocations under the Plan as set forth herein.


(a)
Elective Transfer. An elective transfer of a Member's or Deferred Member's
Accounts between this Plan and another qualified plan maintained by a transferee
shall be available only if the transfer meets the requirements of Section 414(l)
of the Code and each of the following requirements have been met:



(i)
Voluntary Election



(A)
Member Election



The transfer must have been conditioned upon a voluntary, fully informed
election by the Member or Deferred Member to transfer such Accounts to such
transferee plan.


(B)
Benefit Retention Alternative



In making the voluntary election provided for in this section, the Member or
Deferred Member shall have had the option of retaining such Member's or Deferred
Member's Accounts (including all optional forms of benefit) under this Plan.
Restrictions may apply to the Member's or Deferred Member's Accounts as set
forth in the applicable Appendices.


(C)
Spousal Election



If Sections 401(a)(11) and 417 of the Code otherwise apply to the Accounts, the
spousal consent requirements of such section must have been met with respect to
the transfer of benefits.


(D)
Notice Requirement



The notice requirement under Section 417 of the Code, if applicable, must have
been met with respect to the Member or Deferred Member and spousal transfer
election.






--------------------------------------------------------------------------------




(ii)
Amount of Benefit Transferred



The amount of the Accounts transferred, including the amount of any
contemporaneous Section 401(a)(31) of the Code transfer to the transferee plan,
must have equaled the entire balance of Accounts under the Plan of the Member or
Deferred Member whose Accounts are being transferred.


(iii)
Benefit Under the Transferee Plan



An elective transfer may be permitted even if the Member's or Deferred Member's
Accounts are not fully vested, provided that the requirements of Section
411(a)(10) of the Code are satisfied by the transferee employee plan.


(b)    Status of Elective Transfer as Distribution


The transfer of Accounts pursuant to the elective transfer rules of this Section
generally is not treated as a distribution for purposes of Section 401(a) of the
Code (except to the extent the Member is eligible to receive a full distribution
of his Accounts under this Plan on the date of the transfer). In all cases,
however, the transfer is not treated as a distribution for purposes of the
minimum distribution requirements of Section 401(a)(9) of the Code.


11.9
Elective Transfer to Plan



The Plan shall accept elective transfers from plans qualified under Section
401(a) of the Code that result from an asset or stock acquisition, merger, or
other similar transaction involving a change in employer of an individual who is
eligible to become a Member (i.e., an acquisition or disposition within the
meaning of Treasury Regulation Section 1.410(b)-2(f)) or, with the permission of
the Benefits Administration Committee, in connection with the individual's
transfer of employment to a different job for which service does not result in
additional allocations under the Plan, provided that the elective transfer meets
the requirements of Section 414(l) of the Code and Treasury Regulation Section
1.411(d)-(4), Q&A-3.


11.10
Minimum Required Distributions



Notwithstanding any other provision of this Article 11, all distributions from
the Plan shall conform to the requirements of Section 401(a)(9) of the Code,
including the incidental death benefit provisions of Section 401(a)(9)(G) of the
Code. Distributions under this Article 11 shall meet the requirements of
Treasury Regulation Sections 1.401(a)(9)-2 through 1.401(a)(9)-9. Such
requirements shall be administered in accordance with the regulations issued
under Section 401(a)(9) of the Code, as follows:


(a)
The portion of any distribution that constitutes a required minimum distribution
under Section 401(a)(9) of the Code shall be the lesser of:



(i)
the quotient obtained by dividing the Member's Accounts by the distribution
period in the Uniform Lifetime Table set forth in Treasury Regulation
Section 1.401(a)(9)-9, using the Member's age as of the Member's birthday in the
distribution calendar year; or



(ii)
if the Member's sole designated beneficiary for the distribution calendar year
is the Member's spouse, and the spouse is more than ten years younger than the
Member, the quotient obtained by dividing the Member's Accounts by the number in
the Joint and Last Survivor Table set forth in Treasury Regulation Section
1.401(a)(9)-9, using the Member's and spouse's attained ages as of the Member's
and the spouse's birthdays in the distribution calendar year.



The provisions of Section 401(a)(9) of the Code and the regulations thereunder
shall override any Plan provision that is inconsistent with Section 401(a)(9) of
the Code.


(b)
For purposes of paragraph (a) above, the following definitions apply:



(i)
"Designated beneficiary" means the individual who is designated as the
Beneficiary and is the designated beneficiary under Section 401(a)(9) of the
Code and applicable Treasury





--------------------------------------------------------------------------------




Regulations. In the event a trust is designated as the beneficiary of the
Member, the beneficiaries of the trust shall be deemed designated beneficiaries
provided the applicable requirements set forth in Treasury Regulation Section
1.401(a)(9)-4 are met.


(ii)
"Distribution calendar year" means a calendar year for which a minimum
distribution is required. For a Member who is a 5-percent owner in active
service, the first distribution calendar year is the calendar year in which the
Member attains age 70½. For a Member who is not a 5-percent owner, the first
distribution calendar year is the later of the calendar year in which the Member
attains age 70½ or the year in which the Member terminates employment.



(iii)
"Life expectancy" means life expectancy as computed by use of the Single Life
Table in Treasury Regulation Section 1.401(a)(9)-9, Q & A-1.



(iv)
"Member's Accounts" means the balance of the Member's Accounts as of the last
Valuation Date in the calendar year immediately preceding the distribution
calendar year ("valuation calendar year") increased by the amount of
contributions made and allocated or forfeitures allocated to the Member's
Accounts as of dates in the valuation calendar year after such last Valuation
Date and decreased by distributions made in the valuation calendar year after
such last Valuation Date. The Member's Accounts for the valuation calendar year
include any amounts rolled over or transferred to the Plan either in the
valuation calendar year or in the distribution calendar year if distributed or
transferred in the valuation calendar year.







--------------------------------------------------------------------------------




ARTICLE 12


MANAGEMENT OF FUNDS


12.1
Appointment of PFTIC



The PFTIC shall consist of the individuals holding the following corporate
titles:


(a)
Treasurer;



(b)
Assistant Treasurer;



(c)
Vice President, Total Rewards;



(d)
Director, Global Benefits;



(e)
Director, Financial Planning and Analysis; and



(f)
Manager, Benefits Accounting & Administration.



Any member of the PFTIC may resign by delivering his written resignation to the
Board of Directors and Secretary of the PFTIC.


12.2
Duties of PFTIC



The PFTIC shall be responsible for the management of the assets of the Plan,
except as otherwise expressly provided herein. The members of the PFTIC shall
elect a Chairman from their number and a Secretary who may be, but need not be,
one of the members of the PFTIC; may appoint from their number such committees
with such powers as they shall determine; may authorize one or more of their
number or any agent to execute or deliver any instrument or make any payment on
their behalf; may retain counsel and employ agents and such clerical and
accounting services as they may require in carrying out the provisions of the
Plan; and may allocate among themselves or delegate to other persons all or such
portion of their duties hereunder as they in their sole discretion decide.


The PFTIC shall have the authority to appoint and provide for use of investment
managers, and to establish one or more Trusts for the Plan pursuant to trust
instruments approved or authorized by the PFTIC. In discharging its
responsibility, the PFTIC shall evaluate and monitor the investment performance
of the investment managers and the Trustee.


The PFTIC is designated a named fiduciary of the Plan within the meaning of
Section 402(a) of ERISA.


12.3
Meetings



The PFTIC shall hold meetings upon such notice, at such place or places, and at
such time or times as it may determine. The action of at least a majority of the
members of the PFTIC expressed from time to time by a vote at a meeting or in
writing without a meeting shall constitute the action of the PFTIC and shall
have the same effect for all purposes as if assented to by all members of the
PFTIC at the time in office. No member of the PFTIC shall receive any
compensation for his service as such.


12.4
Compensation and Bonding



The members of the PFTIC shall serve without compensation for their services as
such. Except as may otherwise be required by law, no bond or other security need
be required of any member in that capacity in any jurisdiction.


12.5
Trust Fund



All the funds of the Plan shall be held by a Trustee appointed from time to time
by the PFTIC in one or more trusts under a trust instrument or instruments
approved or authorized by the PFTIC for use in providing the




--------------------------------------------------------------------------------




benefits of the Plan; provided that no part of the corpus or income of the Trust
Fund shall be used for, or diverted to, purposes other than for the exclusive
benefit of Members, Deferred Members and Beneficiaries.


12.6
Benefit Statements



A Member and a Deferred Member (or, in the event of the death of the Member or
Deferred Member, a Beneficiary) shall be furnished with a statement setting
forth the value of his Accounts, the Vested Portion of his Accounts and such
other information as required under Section 105(a) of ERISA. Such statement
shall be furnished in the time and manner prescribed by Section 105(a) of ERISA
and related guidance thereto.


12.7
Fiscal Year



The fiscal year of the Plan and the Trust shall end on the 31st day of December
of each year or at such other date as may be designated by the PFTIC.




--------------------------------------------------------------------------------




ARTICLE 13


ADMINISTRATION OF PLAN




13.1
Plan Administrator



The responsibility for carrying out all phases of the administration of the
Plan, except those connected with management of assets, shall be placed in a
Benefits Administration Committee. The Benefits Administration Committee shall
be the administrator of the Plan within the meaning of Section 3(16)(A) of ERISA
and shall have authority and responsibility for general supervision of the
administration of the Plan.


13.2
Appointment of Benefits Administration Committee



The Benefits Administration Committee shall consist of the individuals holding
the following corporate titles:


(a)
Treasurer;



(b)
Assistant Treasurer;



(c)
Vice President, Total Rewards;



(d)
Director, Global Benefits;



(e)
Director, Financial Planning and Analysis; and



(f)
Manager, Benefits Accounting & Administration.



Any member of the Benefits Administration Committee shall be deemed to have
resigned upon termination of employment with the Company and all Associated
Companies.


13.3    Powers of Benefits Administration Committee.


(a)
The Benefits Administration Committee is designated a named fiduciary within the
meaning of Section 402(a) of ERISA and shall have authority and responsibility
for general supervision of the administration of the Plan. For purposes of the
regulations under Section 404(c) of ERISA, the Benefits Administration Committee
shall be the designated fiduciary responsible for safeguarding the
confidentiality of all information relating to the purchase, sale and holding of
employer securities and the exercise of shareholder rights appurtenant thereto.
The Benefits Administration Committee shall safeguard such information pursuant
to written procedures providing for such confidentiality. In addition, for
purposes of avoiding any situation for undue employer influence in the exercise
of any shareholder rights, the Benefits Administration Committee shall appoint
an independent fiduciary, who shall not be affiliated with any sponsor of the
Plan, to ensure the maintenance of confidentiality pursuant to the regulations
under Section 404(c) of ERISA.



(b)
The Benefits Administration Committee shall have total and complete discretion
to interpret the Plan, including, but not limited to, the discretion to (i)
decide all questions arising in the administration, interpretation and
application of the Plan including the power to construe and interpret the Plan;
(ii) decide all questions relating to an individual's eligibility to participate
in the Plan and/or eligibility for benefits and the amounts thereof; (iii)
decide all facts relevant to the determination of eligibility for benefits or
participation; and (iv) determine the amount, form and timing of any
distribution to be made hereunder. In making its decisions, the Benefits
Administration Committee shall be entitled to, but need not rely upon,
information supplied by a Member, Deferred Member, Beneficiary, or
representative thereof.



(c)
The members of the Benefits Administration Committee shall elect a Chairman from
their number and a Secretary who may be, but need not be, one of the members of
the Benefits Administration Committee; may appoint from their number such
committees with such powers as they shall determine; may authorize one or more
of their number or any agent to execute or deliver any instrument or make





--------------------------------------------------------------------------------




any payment on their behalf; may retain counsel and employ agents and such
clerical and accounting services as they may require in carrying out the
provisions of the Plan; and may allocate among themselves or delegate to other
persons all or such portion of their duties hereunder as they in their sole
discretion decide. The Benefits Administration Committee may also delegate to
any other person or persons the authority and responsibility of administering
the Plan including, but not limited to, telephone access by voice response or
representatives, and completing Plan transactions using forms or by other means,
in accordance with the provisions of the Plan and any policies which, from time
to time, may be established by the Benefits Administration Committee.


(d)
Subject to the limitations of the Plan, the Benefits Administration Committee
from time to time shall establish rules or regulations for the administration of
the Plan and the transaction of its business. The Benefits Administration
Committee shall have full discretionary authority, except as to matters which
the Board of Directors from time to time may reserve to itself, to interpret the
Plan and to make factual determinations regarding any and all matters arising
hereunder, including but not limited to, the right to determine eligibility for
benefits, the right to construe the terms of the Plan and the right to remedy
possible ambiguities, inequities, inconsistencies or omissions. The Benefits
Administration Committee shall also have the right to exercise powers otherwise
exercisable by the Board of Directors hereunder to the extent that the exercise
of such powers does not involve the management of Plan assets nor, in the
judgment of the Benefits Administration Committee, a substantial number of
persons. In addition, where the number of persons is deemed to be substantial,
the Benefits Administration Committee shall have the further right to exercise
such powers as may be delegated to the Benefits Administration Committee by the
Board of Directors.



(e)
Subject to applicable federal and state Law, all interpretations, determinations
and decisions of the Benefits Administration Committee or the Board of Directors
in respect of any matter hereunder shall be final, conclusive and binding on all
parties affected thereby.



13.4
Meetings



The Benefits Administration Committee shall hold meetings upon such notice, at
such place or places, and at such time or times as it may from time to time
determine.


13.5    Action by Benefits Administration Committee


The action of at least a majority of the members of the Benefits Administration
Committee expressed from time to time, by a vote at a meeting or in writing
without a meeting, shall constitute the action of the Benefits Administration
Committee and shall have the same effect for all purposes as if assented to by
all members of the Benefits Administration Committee at that time in office.


13.6    Compensation


No member of the Benefits Administration Committee shall receive any
compensation from the Plan for his services as such and, except as required by
law, no bond or other security shall be required of him in such capacity in any
jurisdiction.


13.7    Plan Assets


The Trustee shall be appointed by the PFTIC and shall enter into an agreement
with the PFTIC for the purpose of investing and reinvesting contributions
designated for the Xylem Stock Fund or other assets of the Plan as provided in
Article 12. The PFTIC shall provide for the investing and reinvesting of
contributions in designated investment funds as required herein. All benefits to
which a Member or Beneficiary may be entitled from the Plan will be paid at the
direction of the Benefits Administration Committee.


13.8    Powers and Duties


The powers and duties of the Benefits Administration Committee, PFTIC and the
Trustee with respect to each group's responsibilities under the Plan shall be
specified herein or in a separate trust agreement.






--------------------------------------------------------------------------------




13.9    Records


The Benefits Administration Committee shall see that books of account are kept
which show all receipts and disbursements and a complete record of the operation
of the Plan, including records of each Member's Account.


13.10    Claims


When any individual claim for benefits is denied in whole or in part, such
denial shall be handled under the claims and appeals procedures established by
the Benefits Administration Committee.






--------------------------------------------------------------------------------




ARTICLE 14


AMENDMENT AND TERMINATION


14.1
Amendment of Plan



The Board of Directors or its delegate reserves the right at any time and from
time to time, and retroactively if deemed necessary or appropriate to conform
with governmental regulations or other policies, to modify or amend in whole or
in part any or all of the provisions of the Plan; provided that no such
modification or amendment (a) shall make it possible for any part of the funds
of the Plan to be used for, or diverted to, purposes other than for the
exclusive benefit of Members, Deferred Members and Beneficiaries; or (b) shall
increase the duties of the Trustee without its consent thereto in writing, other
than to comport with changes in the Code, ERISA or the rules thereunder. Except
as may be required to conform with governmental regulations, no such amendment
shall adversely affect the rights of any Member or Deferred Member with respect
to contributions made on his behalf prior to the date of such amendment.


However, no amendment shall make it possible for any part of the funds of the
Plan to be used for, or diverted to, purposes other than for the exclusive
benefit of persons entitled to benefits under the Plan. Except to the extent
permitted under Section 411(d)(6) of the Code and regulations issued thereunder,
no amendment shall be made which has the effect of decreasing the balance of the
Accounts of any Member or of reducing the nonforfeitable percentage of the
balance of the Accounts of a Member below the nonforfeitable percentage computed
under the Plan as in effect on the date on which the amendment is adopted, or if
later, the date on which the amendment becomes effective. In addition, no
amendment shall be made that has the effect of eliminating or restricting an
optional form of benefit to the extent it is protected under Section 411(d)(6)
of the Code.


14.2
Termination of Plan



(a)
The Plan is entirely voluntary on the part of the Company. The Board of
Directors reserves the right at any time to terminate the Plan or to suspend,
reduce or partially or completely discontinue contributions thereto. In the
event of such termination or partial termination of the Plan or complete
discontinuance of contributions, the interests of Members and Deferred Members
shall automatically become nonforfeitable.



(b)
Upon termination of the Plan, Before-Tax Savings, with earnings thereon, shall
be distributed to Members only if (i) neither the Company nor an Associated
Company establishes or maintains a successor defined contribution plan, and (ii)
payment is made to the Members in the form of a lump-sum distribution (as
defined in Section 402(e)(4)(D) of the Code, without regard to subclauses (I)
through (IV) of clause (i) thereof). For purposes of this paragraph, a
"successor defined contribution plan" is a defined contribution plan (other than
an employee stock ownership plan as defined in Section 4975(e)(7) of the Code
("ESOP") or a simplified employee pension as defined in Section 408(k) of the
Code ("SEP")) which exists at the time the Plan is terminated or within the
12-month period beginning on the date all assets are distributed. However, in no
event shall a defined contribution plan be deemed a successor plan if fewer than
2 percent of the employees who are eligible to participate in the Plan at the
time of its termination are or were eligible to participate under another
defined contribution plan of the Company or an Associated Company (other than an
ESOP or a SEP, as herein defined) at any time during the period beginning 12
months before and ending 12 months after the date of the Plan's termination.



14.3
Merger or Consolidation of Plan



The Board of Directors or its delegate may, in its sole discretion, merge this
Plan with another qualified plan or transfer a portion of the Plan's assets or
liabilities to another qualified plan, subject to any applicable legal
requirement. The Plan may not be merged or consolidated with, nor may its assets
or liabilities be transferred to, any other plan unless each Member, Deferred
Member, or Beneficiary under the Plan would, if the resulting plan were then
terminated, receive a benefit immediately after the merger, consolidation, or
transfer which is equal to or greater than the benefit he would have been
entitled to receive immediately before the merger, consolidation, or transfer if
the Plan had then terminated.




--------------------------------------------------------------------------------




ARTICLE 15


TENDER OFFER




15.1
Applicability



The provisions of this Article 15 shall apply in the event any person, either
alone or in conjunction with others, makes a tender offer, or exchange offer, or
otherwise offers to purchase or solicits an offer to sell to such person one
percent or more of the outstanding shares of a class of Xylem Stock held by the
Trustee hereunder (herein jointly and severally referred to as a "tender
offer"). As to any tender offer, each Member and Deferred Member (or Beneficiary
in the event of the death of the Member or Deferred Member) shall have the right
to determine confidentially whether shares held subject to the Plan will be
tendered.


15.2
Instructions to Trustee



In the event a tender offer for Xylem Stock is commenced, the Benefits
Administration Committee, promptly after receiving notice of the commencement of
such tender offer, shall transfer certain of its recordkeeping functions to an
independent recordkeeper. The functions so transferred shall be those necessary
to preserve the confidentiality of any directions given by the Members and
Deferred Members (or Beneficiary in the event of the death of the Member or
Deferred Member) in connection with the tender offer. The Trustee may not take
any action in response to a tender offer except as otherwise provided in this
Article 15. Each Member is, for all purposes of this Article 15, hereby
designated a named fiduciary within the meaning of Section 402(a)(2) of ERISA
with respect to the shares of Xylem Stock allocated to his Accounts, determined
as herein described. An individual's proportionate share of the Xylem Stock Fund
as to which he holds fiduciary status for purposes of responding to a tender or
exchange offer shall be determined at the time such fiduciary rights are
exercisable by multiplying the number of shares credited at that time to the
Xylem Stock Fund by a fraction, the numerator of which is the value (as of the
Valuation Date designated by the Benefits Administration Committee for this
purpose) of that part of the Member's Accounts invested in the Xylem Stock Fund
and the denominator of which is the aggregate value of all amounts allocated to
the Xylem Stock Fund. Each Member and Deferred Member (or Beneficiary in the
event of the death of the Member or Deferred Member) may direct the Trustee to
sell, offer to sell, exchange or otherwise dispose of the Xylem Stock allocated
to any such individual's Accounts in accordance with the provisions, conditions
and terms of such tender offer and the provisions of this Article 15, provided,
however, that such directions shall be confidential and shall not be divulged by
the Trustee or independent recordkeeper to the Company or to any director,
officer, employee or agent of the Company, it being the intent of this provision
of Section 15.2 to ensure that the Company (and its directors, officers,
employees and agents) cannot determine the direction given by any Member,
Deferred Member or Beneficiary. Such instructions shall be in such form and
shall be filed in such manner and at such time as the Trustee may prescribe. The
confidentiality provision of this Section shall likewise apply to the directions
given to, and actions taken by, the Trustee pursuant to Section 15.5.


15.3
Trustee Action on Member Instructions



The Trustee shall sell, offer to sell, exchange or otherwise dispose of the
Xylem Stock allocated to the Member's, Deferred Member's or Beneficiary's
Accounts with respect to which it has received directions to do so under this
Article 15 or as provided in Section 15.5. The proceeds of a disposition
directed by a Member, Deferred Member or Beneficiary from his Accounts under
this Article 15 shall be allocated to such individual's Accounts and be governed
by the provisions of Section 15.5 or other applicable provisions of the Plan and
the trust agreements established under the Plan.


15.4
Action With Respect to Members Not Instructing the Trustee or Not Issuing Valid
Instructions



To the extent to which Members, Deferred Members and Beneficiaries do not issue
valid directions to the Trustee to sell, offer to sell, exchange or otherwise
dispose of the Xylem Stock allocated to their Accounts, such individuals shall
be deemed to have directed the Trustee that such shares remain invested in Xylem
Stock subject to all provisions of the Plan, including Section 15.5 and the
trust agreements established under the Plan.




--------------------------------------------------------------------------------




15.5
Investment of Plan Assets after Tender Offer



To the extent possible, the proceeds of a disposition of Xylem Stock in an
individual's Accounts shall be reinvested in Xylem Stock by the Trustee as
expeditiously as possible in the exercise of the Trustee's fiduciary
responsibility and shall otherwise be held by the Trustee subject to the
provisions of the trust agreement, the Plan and any applicable note or loan
agreement. In the event that Xylem Stock is no longer available to be acquired
following a tender offer, the Company may direct the substitution of new
employer securities for the Xylem Stock or for the proceeds of any disposition
of Xylem Stock. Pending the substitution of new employer securities or the
termination of the Plan and trust, the Trust Fund shall be invested in such
securities as the Trustee shall determine; provided, however, that, pending such
investment, the Trustee shall invest the cash proceeds in short-term securities
issued by the United States of America or any agency or instrumentality thereof
or any other investments of a short-term nature, including corporate obligations
or participations therein and interim collective or common investment funds.




--------------------------------------------------------------------------------




ARTICLE 16


GENERAL AND ADMINISTRATIVE PROVISIONS


16.1
Relief from Liability



The Plan is intended to constitute a Plan as described in Section 404(c) of
ERISA and Title 29 of the Code of Federal Regulations Section 2550.404c-1. The
Plan fiduciaries are relieved of any liability for any losses that are the
direct and necessary result of investment instructions given by any Member,
Deferred Member or Beneficiary.


16.2
Payment of Expenses



(a)
Direct charges and expenses arising out of the purchase or sale of securities
and taxes levied on or measured by such transactions, and any investment
management fees, with respect to any Investment Fund, may be paid in part by the
Company. Any such charges, expenses, taxes and fees not paid by the Company
shall be paid from the Investment Fund with respect to which they are incurred.



(b)
An annual charge to the Trust Fund of up to 0.25% of the market value of the
assets held by such Trust Fund may be charged and applied to satisfy expenses
incurred in conjunction with Plan administration, including, but not limited to,
Trustee, recordkeeping, and audit fees; the Company shall pay all other expenses
reasonably incurred in administering the Plan, including expenses of the
Benefits Administration Committee, the PFTIC and the Trustee, such compensation
to the Trustee as from time to time may be agreed between the PFTIC and Trustee,
fees for legal services, any investment management fees not paid pursuant to
Section 16.2(a), and all taxes, if any.



16.3
Source of Payment



Benefits under the Plan shall be payable only out of the Trust Fund, and the
Company shall not have any legal obligation, responsibility or liability to make
any direct payment of benefits under the Plan. Neither the Company nor the
Trustee guarantees the Trust Fund against any loss or depreciation or guarantees
the payment of any benefit hereunder. No person shall have any rights under the
Plan with respect to the Trust Fund, or against the Company, except as
specifically provided for herein.


16.4
Inalienability of Benefits



Except as specifically provided in the Plan or as Section 401(a)(13) of the Code
or other applicable law may otherwise require or as may be required under the
terms of a qualified domestic relations order, no benefit under the Plan shall
be subject in any manner to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance or charge, and any attempts so to do shall be
void, nor shall any such benefit be in any manner liable for or subject to
debts, contracts, liabilities, engagements or torts of the person entitled to
such benefit; and in the event that the Benefits Administration Committee shall
find that any attempt has been made to anticipate, alienate, sell, transfer,
assign, pledge, encumber or charge any of the benefits under the Plan of any
Member, Deferred Member or Beneficiary who is or may become entitled to benefits
hereunder, except as specifically provided in the Plan or as applicable law may
otherwise require, then such benefit shall cease and terminate, and in that
event the Benefits Administration Committee shall hold or apply the same to or
for the benefit of such Member, Deferred Member or Beneficiary who is or may
become entitled to benefits hereunder, his spouse, children, parents or other
blood relatives, or any of them.


A Member's benefit under the Plan shall be offset or reduced by the amount the
Member is required to pay to the Plan under the circumstances set forth in
Section 401(a)(13)(C) of the Code.


A Member's benefit under the Plan shall be distributed as required because of
the enforcement of a federal tax levy made pursuant to Section 6331 of the Code
or the collection by the United States on a judgment resulting from an unpaid
tax assessment.






--------------------------------------------------------------------------------




16.5
No Right to Employment



Nothing herein contained nor any action taken under the provisions hereof shall
be construed as giving any Employee the right to be retained in the employ of
the Company.


16.6
Inability to Locate Member or Beneficiary



Notwithstanding the foregoing, if the Benefits Administration Committee is
unable to locate any person to whom a payment is due under the Plan or any
person fails to present a check for payment in a timely manner, the amount due
such person shall be forfeited at such time as the Benefits Administration
Committee shall determine in its sole discretion and pursuant to
nondiscriminatory rules established for that purpose (but in all events prior to
the time such payment would otherwise escheat under any applicable State law).
If, however, such a person later files a claim for such payment before the Plan
is terminated, the benefit will be reinstated and payment made without any
interest earned thereon.


16.7
Uniform Action



Action by the Benefits Administration Committee shall be uniform in nature as
applied to all persons similarly situated, and no such action shall be taken
which will discriminate in favor of any Members who are Highly Compensated
Employees.


16.8
Headings



The headings of the sections in this Plan are placed herein for convenience of
reference and in the case of any conflict, the text of the Plan, rather than
such headings, shall control.


16.9
Use of Pronouns



The masculine pronouns as used herein shall be equally applicable to both men
and women, and words used in the singular are intended to include the plural,
whenever appropriate.


16.10
Construction



The Plan shall be construed, regulated and administered in accordance with the
laws of the State of New York, subject to the provisions of applicable federal
laws.




--------------------------------------------------------------------------------




ARTICLE 17


TOP-HEAVY PROVISIONS


17.1
Definitions



The following definitions apply to the terms used in this Section:


(a)
"applicable determination date" means the last day of the preceding Plan Year;



(b)
"top-heavy ratio" means the ratio of (i) the value of the aggregate of the
Accounts under the Plan for key employees to (ii) the value of the aggregate of
the Accounts under the Plan for all key employees and non-key employees;



(c)
"key employee" means any employee or former employee (including any deceased
employee) who at any time during the Plan Year that includes the determination
date was an officer of the Company or Associated Company having Statutory
Compensation greater than $130,000 (as adjusted under Section 416(i)(1) of the
Code for Plan Years beginning after December 31, 2002), a 5-percent owner (as
defined in Section 416(i)(1)(B)(i) of the Code) of the Company or Associated
Company, or a 1-percent owner (as defined in Section 416(i)(1)(B)(ii) of the
Code) of the Company or Associated Company having Statutory Compensation of more
than $150,000. The determination of who is a key employee will be made in
accordance with Section 416(i) of the Code and the applicable regulations and
other guidance of general applicability issued thereunder;



(d)
"non-key employee" means any Employee who is not a key employee;



(e)
"applicable Valuation Date" means the Valuation Date coincident with or
immediately preceding the last day of the preceding Plan Year;



(f)
"required aggregation group" means any other qualified plan(s) of the Company or
an Associated Company (including plans that terminated within the five-year
period ending on the applicable determination date) in which there are Members
who are key employees or which enable(s) the Plan to meet the requirements of
Section 401(a)(4) or 410 of the Code; and



(g)
"permissive aggregation group" means each plan in the required aggregation group
and any other qualified plan(s) of the Company or an Associated Company in which
all members are non-key employees, if the resulting aggregation group continues
to meet the requirements of Sections 401(a)(4) and 410 of the Code.



17.2
Determination of Top Heavy Status



For purposes of this Section, the Plan shall be "top-heavy" with respect to any
Plan Year if as of the applicable determination date the top-heavy ratio exceeds
60 percent. The top-heavy ratio shall be determined as of the applicable
Valuation Date in accordance with Sections 416(g)(3) and (4) of the Code and
Article 5 of this Plan, and shall take into account any contributions made after
the applicable Valuation Date but before the last day of the Plan Year in which
the applicable Valuation Date occurs. The determination of whether the Plan is
top-heavy is subject to the following:


(a)
the Accounts under the Plan will be combined with the account balances or the
present value of accrued benefits under each other plan in the required
aggregation group and, in the Company's discretion, may be combined with the
account balances or the present value of accrued benefits under any other
qualified plan in the permissive aggregation group;



(b)
the Accounts for an employee as of the applicable determination date shall be
increased by the distributions made with respect to the employee under the Plan
and any plan aggregated with the Plan under Section 416(g)(2) of the Code during
the one-year period (five-year period in the case of a distribution made for a
reason other than severance from employment, death, or disability) ending on the
applicable determination date;







--------------------------------------------------------------------------------




(c)
distributions under any plan that terminated within the five-year period ending
on the applicable determination date shall be taken into account if such plan
contained key employees and, therefore, would have been part of the required
aggregation group; and



(d)
if an individual has not performed services for the Company or an Associated
Company at any time during the one-year period ending on the applicable
determination date, such individual's accounts and the present value of his or
her accrued benefits shall not be taken into account.



17.3
Minimum Requirements



For any Plan Year with respect to which the Plan is top-heavy, an additional
Company contribution shall be allocated on behalf of each Member (or each
Employee eligible to become a Member) who is not a "key employee," and who has
not separated from service as of the last day of the Plan Year, to the extent
that the amounts allocated to his Accounts as a result of contributions made on
his behalf under Sections 5.1 and 5.2 for the Plan Year would otherwise be less
than 3% of his Statutory Compensation. However, if the greatest percentage of
Statutory Compensation contributed on behalf of a key employee under
Sections 4.1, 5.1, and 5.2 for the Plan Year (disregarding any contributions
made under Section 5.5 for the Plan Year) would be less than 3%, such lesser
percentage shall be substituted for "3%" in the preceding sentence.
Notwithstanding the foregoing provisions of this Section 17.3, no minimum
contribution shall be made with respect to a Member, or an Employee who is
eligible to become a Member, if the required minimum benefit under
Section 4l6(c)(1) of the Code is provided by any qualified defined benefit plan
of the Company or an Associated Company.




--------------------------------------------------------------------------------




ARTICLE 18


QUALIFIED DOMESTIC RELATIONS ORDERS


18.1
Applicability of Article



The Benefits Administration Committee shall apply the provisions of this Article
with regard to a Domestic Relations Order (as defined below) to the extent not
inconsistent with Section 414(p) of the Code.


18.2
Establishment of Procedures



The Benefits Administration Committee shall establish procedures, consistent
with Section 414(p) of the Code, to determine the qualified status of any
Domestic Relations Order (as defined below), to administer distributions under
any Qualified Domestic Relations Order (as defined below), and to provide to the
Member and the Alternate Payee(s) (as defined below) all notices required under
Section 414(p) of the Code with respect to any Domestic Relations Order. Such
procedures shall be binding on all Members and Alternate Payees.


18.3
Determination of Qualified Domestic Relations Order Status



Within a reasonable period of time after the receipt of a certified copy of a
Domestic Relations Order (or any modification thereof), the Benefits
Administration Committee or its designee shall determine whether such order is a
Qualified Domestic Relations Order. The Benefits Administration Committee shall
have full and complete discretion to determine whether a domestic relations
order constitutes a qualified domestic relations order and whether the Alternate
Payee otherwise qualifies for benefits hereunder.


18.4
Establishment of Segregated Accounts and Payment Procedures



(a)
Separate Account for Deferred Amounts



If a Domestic Relations Order has been determined to be a Qualified Domestic
Relations Order in accordance with Section 18.3, a separate account for the
benefits of the Alternate Payee named in such order shall be established.


(b)
Temporary Holding Account



If, during any period in which the issue of (i) whether a Domestic Relations
Order is a Qualified Domestic Relations Order, or (ii) whether a proposed
Domestic Relations Order would, if it were perfected as a Domestic Relations
Order, be a Qualified Domestic Relations Order is being determined (by the
Benefits Administration Committee, by a court of competent jurisdiction, or
otherwise), the Alternate Payee would be entitled to any payment if the order
has been determined to be a Qualified Domestic Relations Order, the Benefits
Administration Committee shall separately account for, and may cause to be
segregated in a separate account, all amounts which would have been payable to
any Alternate Payee during such period if such order had been determined to be a
Qualified Domestic Relations Order.






--------------------------------------------------------------------------------




(c)
Payment from Temporary Holding Account in Certain Cases



If, by the expiration of the 18-month period beginning on the date the first
payment would be required to be made to an Alternate Payee under a Domestic
Relations Order, either it has been determined that a Domestic Relations Order
is not a Qualified Domestic Relations Order or the issue as to whether such
order is a Qualified Domestic Relations Order has not been resolved, the
Benefits Administration Committee shall cause to be paid all amounts which have
been segregated (or separately accounted for) by reason of such order pursuant
to paragraph (b) above, including any earnings having accrued thereon, to the
person or persons who would have been entitled to such amounts if there had been
no order. Notwithstanding the preceding sentence, if the Member or his or her
Beneficiaries are not yet entitled, or have not elected, to receive benefit
payments under the Plan, such amounts, including all earnings having accrued
thereon, shall be restored to the Member's Accounts and invested in accordance
with the investment election most recently submitted by the Member pursuant to
Section 7.4.


(d)
Payment from Separate Account and Temporary Holding Account to Alternate Payee
of Order if Determined to be a Qualified Domestic Relations Order



If a Domestic Relations Order (or any modification thereof) is determined to be
a Qualified Domestic Relations Order, the Benefits Administration Committee
shall instruct the Trustee to apply, on a prospective basis, the terms and
provisions of such Qualified Domestic Relations Order, and, in the event any
amounts were segregated (or separately accounted for) by reason of such order
pursuant to paragraph (b) above, the Benefits Administration Committee shall
cause to be paid in accordance with the provisions of the Plan all amounts which
have been so segregated (and have not been released pursuant to paragraph (c))
(or separately accounted for), including any earnings having accrued thereon, to
the Alternate Payee(s) entitled thereto.


18.5
Subsequent Determination or Order to be Applied Prospectively



If a determination is made after the expiration of the 18-month period beginning
on the date the first payment would be required to be made to an Alternate Payee
under a Domestic Relations Order that such order (or any modification thereof)
is a Qualified Domestic Relations Order, such order shall be applied
prospectively only.


18.6
Withdrawals, Distributions and Loans by or to Members.



(a)
Withdrawals and Distributions



A Member or Deferred Member shall not be permitted to withdraw from the Plan,
nor shall there be distributed to a Member or Deferred Member, any amounts being
held in a segregated account by reason of a Domestic Relations Order.


(b)
Loans



In determining the maximum amount of any loan to a Member pursuant to Article
10, the Benefits Administration Committee shall not include any portion of the
Member's Accounts being held in a segregated account (or being separately
accounted for) by reason of a Domestic Relations Order.






--------------------------------------------------------------------------------




18.7
Earliest Commencement Date



A Domestic Relations Order shall not fail to be a Qualified Domestic Relations
Order merely because it provides for distribution to the Alternate Payee prior
to the Member's Termination of Employment. Notwithstanding anything herein to
the contrary, if the amount payable to the Alternate Payee under the Qualified
Domestic Relations Order is less than $5,000, such amount shall be paid in one
lump sum as soon as practicable following the qualification of the order. If the
amount exceeds $5,000, it may be paid as soon as practicable following the
qualification of the order if the Qualified Domestic Relations Order so provides
and the Alternate Payee consents thereto; otherwise, it may not be payable
before the earliest of the Member's Termination of Employment, the time such
amount could otherwise be withdrawn under the terms of this Plan, or the
Member's attainment of age 50.


18.8
Definitions



For purposes of this Article:


(a)
Alternate Payee shall mean any spouse, former spouse, child or other dependent
of a Member who is recognized by a Domestic Relations Order as having a right to
receive all, or a portion of, the benefits payable under the Plan with respect
to such Member.



(b)
Domestic Relations Order shall mean any judgment, decree or order (including
approval of a property settlement agreement) which:



(i)
relates to the provision of child support, alimony payments or marital property
rights to a spouse, former spouse, child, or other dependent of a Member; and



(ii)
is made pursuant to a state domestic relations law (including a community
property law).



(c)
Qualified Domestic Relations Order shall mean a Domestic Relations Order which
meets the requirements of Section 414(p)(1) of the Code.





--------------------------------------------------------------------------------




APPENDIX A




Notwithstanding anything contained herein to the contrary, Special Company
Contributions shall be made under Section 5.2(b) as follows:


A.
Special DC Credit Contribution



With respect to an Employee who:


(i)
was an "Employee" (as defined under the provisions of the ITT Salaried
Retirement Plan as in effect immediately prior to October 31, 2011) on October
30, 2011 and becomes a Member of the Plan on October 31, 2011; and



(ii)
was not a participant in the ITT Salaried Retirement Plan in 2011 as a result of
the restructuring of the ITT Corporation



the Company shall make a Special DC Credit Contribution to the Plan for the 2011
Plan Year.


Such Special DC Credit Contribution shall be equal to the amount that would have
been contributed as a Core Contribution to the Plan if the Plan had been in
effect prior to the October 31, 2011, based on the Salary such Employee received
during the period beginning on the date he was most recently hired or rehired by
ITT Corporation or one of its subsidiaries prior to October 31, 2011 and ending
on October 31, 2011 and while he was an "Employee" (as defined in the ITT
Salaried Retirement Plan as in effective immediately prior to October 31, 2011).


B.
Transition Credit Contributions



The Company shall make Transition Credit Contributions subject to the following:


1.    Eligibility


The following Employees shall be eligible for Transition Credit Contributions:


(i)
each Employee who was an employee of ITT Corporation or one of its subsidiaries
on October 30, 2011 and who becomes a Member of the Plan on October 31, 2011;



(ii)
each individual who was an employee of ITT Corporation or one of its
subsidiaries on October 30, 2011, who remained an employee of ITT Corporation or
one of its subsidiaries after October 30, 2011, and who becomes an Employee
immediately following termination of employment with ITT Corporation or one of
its subsidiaries and prior to March 1, 2012; and.



(iii)
each individual who was an employee of ITT Corporation or one of its
subsidiaries on October 30, 2011, who became an employee of Exelis Inc. on
October 31, 2011, and who becomes an Employee immediately following termination
of employment with Exelis Inc. and prior to March 1, 2012.



2
Amount



(i)
With respect to a Member whose age and Service as of the first day of the
applicable Plan Year, as defined below, total 60 to 69 points, the Company shall
make a Transition Credit Contribution equal to three percent of the Member's
Salary for the Plan Year.



(ii)
With respect to a Member whose age and Service as of the first day of the
applicable Plan Year, as defined below, total 70 or more points, the Company
shall make a Transition Credit Contribution equal to five percent of the
Member's Salary for the Plan Year.







--------------------------------------------------------------------------------




For purposes of the preceding provisions, a Member's age and Service shall be
calculated on a basis uniformly applicable to all Members similarly situated as
established by the Benefits Administration Committee.


3.
Timing and Frequency



Subject to paragraph 4 below, Transition Credit Contributions shall be made for
each Plan Year and shall be made no later than the due for the corporate tax
return for the Plan Year for which the Transition Credit Contributions are made.
Notwithstanding the foregoing, if an eligible Member terminates employment
during the Plan Year for which a Transition Credit Contribution is payable, such
Member's Transition Credit Contribution for such Plan Year shall be made as soon
as practicable following the end of the calendar [year] in which the Member
terminates employment.


4.
Duration



Transition Credit Contributions shall be made beginning as of October 31, 2011
and until the earliest of:


(i)
October 31, 2016;



(ii)
a Member's commencement of his traditional pension plan (TPP) benefit from the
ITT Salaried Retirement Plan;



(iii)
a change in control of Xylem;



(iv)
a Member's termination of employment (regardless of whether the Member is
subsequently reemployed); or



(v)
a Member's death.







The following Appendices B through H apply to certain Members or Deferred
Members who had benefits transferred to the Plan from the ISP attributable to
accounts that were transferred into the ISP from another qualified plan, as
specified in the applicable Appendix




--------------------------------------------------------------------------------




APPENDIX B




This Appendix B shall apply solely to Members and Deferred Members who formerly
participated in the Allis-Chalmers Savings Plan (the "Allis-Chalmers Plan") and
with respect to whom assets were transferred to the ISP from the Allis-Chalmers
Plan. All service recognized under the Allis-Chalmers Plan for purposes of
eligibility to participate and vesting shall be recognized hereunder as Service.


A.
Subject to Section 11.3 with respect to Accounts that are less than $5,000 and
in addition to the distribution forms enumerated in Section 11.3 of the Plan,
upon incurring a Termination of Employment a Member or Deferred Member described
above may elect to receive those amounts transferred from the Allis-Chalmers
Plan to the ISP in the distribution forms described herein:



1.
In installments at intervals not more frequently than once per calendar quarter
over a period of years not exceeding the joint life expectancy of the Member or
Deferred Member and his spouse, as determined under Section 72 of the Code and
the regulations thereunder.



2.
In installments at intervals not more frequently than once per calendar quarter
over a period of years which does not extend beyond the Member's or Deferred
Member's life expectancy, calculated as follows:



(i)
the fixed payment shall be determined annually at the time payments are to
commence, and as of the first day of each succeeding Plan Year, by multiplying
the amount transferred to the ISP from the Allis-Chalmers Plan by a fraction,
the numerator of which is one, and the denominator is the Member's or Deferred
Member's life expectancy as of the date of such determination, as determined
under Section 72 of the Code and the regulations thereunder; and



(ii)
then dividing the amount determined under (i) above, by the number of payments
to be paid to the Member or Deferred Member during that Plan Year.



3.
By purchasing an annuity contract for the benefit of the Member or Deferred
Member from a legal reserve life insurance company selected by the Company. If
the Member or Deferred Member is married, such annuity contract shall be in the
form of a qualified joint and survivor annuity unless the Member or Deferred
Member, with his spouse's consent unless it is established to the satisfaction
of the Benefits Administration Committee that the spouse cannot be located,
elects another form of annuity contract and does not revoke such election within
the 90-day period ending on the first day of the first period for which an
amount is received as an annuity. Any election by a Member or Deferred Member to
waive a qualified joint and survivor annuity must be in writing. The spouse's
consent must be in writing, must acknowledge the effect of such election and be
witnessed by a notary public. A qualified joint and survivor annuity means an
annuity for the life of the Member or Deferred Member with a survivor annuity
for the life of the spouse which is not less than 50 percent and not more than
100 percent of the annuity which is payable during the joint lives of the Member
or Deferred Member and the spouse, and which is the actuarial equivalent of a
single life annuity for the life of the Member or Deferred Member.



The Member or Deferred Member shall, no less than 30 days and no more than 90
days prior to the first day of the first period for which an amount is received
as an annuity, be provided a written explanation of (i) the terms and conditions
of the qualified joint and survivor annuity; (ii) the Member's or Deferred
Member's right to make and the effect of an election to waive the qualified
joint and survivor annuity form of benefit; (iii) the rights of the Member's or
Deferred Member's spouse; and (iv) the right to make, and the effect of, a
revocation of a previous election to waive the qualified joint and survivor
annuity. If an annuity form other than a qualified joint and survivor annuity is
elected hereunder, such annuity may not be in a form that will provide for
payments over a period extending beyond either the life of the Member or
Deferred Member (or the lives of the Member or Deferred Member and his
designated Beneficiary) or the life expectancy of the Member or Deferred Member
(or the life expectancy of the Member or Deferred Member and his designated
Beneficiary), and such other forms available under the annuity contract shall be
so designed as to provide that at least 50 percent of the




--------------------------------------------------------------------------------




reserve that would be required to provide payments to the Member or Deferred
Member in the normal form under the Plan will be applied to him over his normal
life expectancy.


The Company shall cause the contract to be assigned or delivered to the person
or persons then entitled to payment under it. Before the assignment or delivery
of an annuity contract, such contract shall be rendered nontransferable except
by surrender to the issuing insurance company.


4.
A Member or Deferred Member may elect to receive the benefits to which this
Appendix B applies in any combination of the forms enumerated herein.



B.
Subject to Section 11.3 with respect to Accounts that are less than $5,000 and
in addition to the distribution forms enumerated in Section 11.3 of the Plan, in
the event a Member or Deferred Member dies before his benefit attributable to
amounts transferred from the Allis-Chalmers Plan to the ISP, or any portion
thereof, has been paid to him, the unpaid balance of such amount shall be paid
to his designated Beneficiary as follows:



1.
If the beneficiary is an individual or individuals, the amount described in
paragraph (B) above shall be paid to such Beneficiary in one of the methods
described in paragraph (A) above, as elected by such Beneficiary. In the case of
a Beneficiary who elects to receive installments or an annuity, payments
thereunder shall not extend beyond the life expectancy of the Beneficiary.



2.
If the Beneficiary is other than an individual or individuals, the Member's or
Deferred Member's benefit subject to this Appendix B shall be paid in a lump sum
payment.



C.
Subject to Section 11.3 with respect to Accounts that are less than $5,000 and
in addition to the distribution forms enumerated in Section 11.3 of the Plan, in
the event a Member or Deferred Member dies after installments have commenced,
the remainder of his distributable benefit will be paid to his Beneficiary in a
single lump sum except that such Beneficiary may elect to receive such benefit
in the installment forms described in paragraph (A) above. If the Beneficiary so
elects, installments shall be over a period of years not exceeding the number of
years that installments would have continued to be paid to the Member or
Deferred Member had he lived, provided the Member or Deferred Member had been
receiving installments under subsection (A)(1) and over a period of years which
does not extend beyond the Member's or Deferred Member's life expectancy on the
day before the date of his death, provided the Member or Deferred Member has
been receiving installments under subsection (A)(2).



D.
Notwithstanding anything in this Appendix B to the contrary, single sum payments
shall be made, installments shall commence, and annuity contracts shall be
purchased not later than one year after the date of the Member's or Deferred
Member's death. In the event a Beneficiary dies before he has received the
entire amount payable to him under this Appendix B, the Beneficiary's
beneficiary shall be paid the balance of the amount payable hereunder in a
single lump sum payment within one year of the Beneficiary's death.









--------------------------------------------------------------------------------




APPENDIX C




This Appendix C shall apply solely to Members and Deferred Members who formerly
participated in the ITT Higbie Manufacturing Company Retirement Profit-Sharing
Plan (the "Higbie Plan") and with respect to whom assets and liabilities were
transferred to the ISP from the Higbie Plan. All service recognized under the
Higbie Plan for purposes of eligibility to participate and vesting were
recognized under the ISP as Service.


A.
Subject to Section 11.3 with respect to Accounts that are less than $5,000 and
in addition to the distribution forms enumerated in Section 11.3 of the Plan,
upon incurring a Termination of Employment after attaining age 50 and 10 years
of Service or attaining age 65, a Member described above may elect to receive
those amounts transferred from the Higbie Plan to the ISP in the distribution
forms described herein. Such amounts shall commence, as selected by the Member,
as of the earlier of the Valuation Date next following a Member's Termination of
Employment on or after his age 65 or any Valuation Date selected by the Member
following the Member's attainment of age 50 and 10 years of Service but prior to
the Valuation Date next following his age 65:



1.
In approximately equal monthly or annual installments over a period not to
exceed 10 years.



2.
By purchasing an annuity contract for the benefit of the Member or Deferred
Member from a legal reserve life insurance company selected by the Company. If
the Member elects to receive his benefits hereunder in the form of an annuity
and if the Member is married on the date benefits commence, such annuity
contract shall be in the form of a 50 percent qualified joint and survivor
annuity unless the Member, with his spouse's consent unless it is established to
the satisfaction of the Benefits Administration Committee that the spouse cannot
be located, elects another form of annuity contract and does not revoke such
election within the 90-day period ending on the first day of the first period
for which an amount is received as an annuity. Any election by a Member or
Deferred Member to waive a qualified joint and survivor annuity must be in
writing. The spouse's consent must be in writing, must acknowledge the effect of
such election and be witnessed by a notary public. A qualified joint and
survivor annuity means an annuity for the life of the Member with a survivor
annuity for the life of the spouse which is not less than 50 percent and not
more than 100 percent of the annuity which is payable during the joint lives of
the Member and the spouse, and which is the actuarial equivalent of a single
life annuity for the life of the Member. In the event the Member elects to
receive his benefit hereunder in the form of an annuity other than a joint and
survivor annuity with his spouse as Beneficiary, the value of the benefit
payable to the Member under the annuity shall never be less than 51 percent of
the total value of the benefits payable under the annuity to the Member and his
Beneficiary.



The Member shall, no less than 30 days and no more than 90 days prior to the
first day of the first period for which an amount is received as an annuity, be
provided a written explanation of (i) the terms and conditions of the qualified
joint and survivor annuity; (ii) the Member's or Deferred Member's right to make
and the effect of an election to waive the qualified joint and survivor annuity
form of benefit; (iii) the rights of the Member's or Deferred Member's spouse;
and (iv) the right to make, and the effect of, a revocation of a previous
election to waive the qualified joint and survivor annuity. If an annuity form
other than a qualified joint and survivor annuity is elected hereunder, such
annuity may not be in a form that will provide for payments over a period
extending beyond either the life of the Member (or the lives of the Member and
his designated Beneficiary) or the life expectancy of the Member (or the life
expectancy of the Member and his designated Beneficiary), and such other forms
available under the annuity contract shall be so designed as to provide that at
least 50 percent of the reserve that would be required to provide payments to
the Member in the normal form under the Plan will be will be applied to him over
his normal life expectancy.


B.
In the event of the death of a Member or Deferred Member prior to commencing
benefits hereunder, such benefit shall be paid to his Beneficiary as of the
Valuation Date coincident with or next following the Member's or Deferred
Member's date of death in a single sum payment or in installment payments, if
the Member or Deferred Member has named one Beneficiary and has so elected, such
amount shall be payable in 120 equal, as near as may be, monthly installments,
with any funds remaining at the death of the Beneficiary to go to the
Beneficiary's estate in one lump sum, or if no Beneficiary survives the Member
or Deferred Member, such amounts shall be payable to the Member's or Deferred
Member's estate in a single lump sum. In either case, the Member or Deferred
Member may name one or more contingent Beneficiaries to take in full at such





--------------------------------------------------------------------------------




Member's or Deferred Member's death in the event the primary Beneficiary or
Beneficiaries have not survived the Member or Deferred Member.


C.
In the event of the death of a Member who is receiving installments pursuant to
paragraph (A)(1) hereof and who has designated a Beneficiary to receive
installment payments pursuant to paragraph (B) hereof, such Member's installment
payments shall continue until the July 31 next following the Member's death and
thereafter shall be payable pursuant to paragraph (B) above in 120 equal, as
near as may be, monthly installments, with any amounts remaining at the death of
the Beneficiary to go to the Beneficiary's estate in a single lump sum.





--------------------------------------------------------------------------------




APPENDIX D




This Appendix D shall apply solely to Members and Deferred Members who formerly
participated in the General Motors Savings-Stock Purchase Program for Salaried
Employees in the United States (the "GM Plan") and with respect to whom assets
and liabilities were transferred to the ISP from the GM Plan. All service
recognized under the GM Plan for purposes of eligibility to participate and
vesting was recognized as Service under the ISP.


A.
Subject to Section 11.3 with respect to a Accounts that are less than $5,000 and
in addition to the distribution forms enumerated in Section 11.3 of the Plan,
upon incurring a Termination of Employment, a Member or Deferred Member
described above may elect to receive those amounts transferred from the GM Plan
to the ISP in the distribution forms described herein:



1.
In installment payments on a monthly, quarterly, semi-annual, or annual basis.
Installments are to be paid in whole dollar amounts, with $1,200 as the minimum
annual installment. A Member or Deferred Member may change the timing, amount,
or discontinue installment payments. Installment payments will commence:



(i)
for monthly payments, the first of the month next following the month in which
the Member's or Deferred Member's election is received by the Plan; and



(ii)
for quarterly, semi-annual, and annual payments, not sooner than the month next
following the month in which the Plan receives the Member's or Deferred Member's
election.



2.
A Member or Deferred Member who has incurred a Termination of Employment may
elect to withdraw a portion of the amounts hereunder at any time, but no more
frequently than once per calendar year. In addition to any partial withdrawal, a
Member or Deferred Member may elect, at any time, to receive a complete
distribution of the amounts with respect to which this Appendix D applies.



B.
A Member or Deferred Member shall be permitted to defer commencement of benefits
hereunder until the April 1 next following the date such Member or Deferred
Member attains age 70½.







--------------------------------------------------------------------------------




APPENDIX E




This Appendix E shall apply solely to Members and Deferred Members who formerly
participated in the Goulds Pumps, Inc. Retirement Savings and Investment Plan
(the "Goulds Plan") and with respect to whom assets and liabilities were
transferred to the ISP from the Goulds Plan. All service recognized under the
Goulds Plan for purposes of eligibility to participate and vesting was
recognized as Service under the ISP.


A.
Subject to Section 11.3 with respect to a Accounts that are less than $5,000 and
in addition to the distribution forms enumerated in Section 11.3 of the Plan,
upon incurring a Termination of Employment a Member or Deferred Member described
above may elect to receive those amounts transferred from the Goulds Plan to the
Plan in installment payments on a monthly or quarterly basis, as the Member
elects, over a term certain. The maximum length of the term certain shall be the
joint life expectancy of the Member and his designated beneficiary. If the
installments are to be distributed over the life expectancy of the Member or the
joint life of the Member and his Beneficiary, the life expectancy or joint life
expectancies, as applicable of such persons shall be calculated at the time
distributions commence and shall not thereafter be recalculated. The initial
value of the obligation for the installment payments shall be equal to the
amount of the Member's Account balance. Distributions must satisfy the
requirements of Section 401(a)(9)(G) of the Code.





--------------------------------------------------------------------------------




APPENDIX F




This Appendix F shall apply solely to Members who are Deferred Members who were
employed at ITT Automotive Brake Systems ("Brakes") or at ITT Automotive
Electrical Systems, Inc. ("ESI").


A.
Each Member who was employed at Brakes as of September 25, 1998, the closing
date of the sale of Brakes, was 100% vested in his Accounts as of such date.



B.
Each Member who was employed at ESI as of September 28, 1998, the closing date
of the sale of ESI, was 100% vested in his Accounts as of such date.



C.
Effective September 25, 1998, a Member employed at Brakes was permitted, between
September 25, 1998 and the date of the trust to trust transfer of his Accounts
to the qualified retirement plan sponsored by Continental AG, to reallocate the
investment of amounts in his Company Contribution Account into any other fund
offered by the ISP, regardless of the age of the Member.



D.
Effective September 28, 1998, a Member employed at ESI was permitted, between
September 28, 1998 and the date of the trust to trust transfer of his Accounts
to the qualified retirement plan sponsored by Valeo,to reallocate the investment
of amounts in his Company Contribution Account into any other fund offered by
the ISP, regardless of the age of the Member. Amounts that were invested in the
ITT Stock Fund on the date of the trust to trust transfer to the qualified
retirement plan sponsored by Valeo were transferred in kind.





--------------------------------------------------------------------------------




APPENDIX G




This Appendix G shall apply solely to individuals who were salaried employees of
Water Pollution Control Corporation ("WPCC").


A.
Each individual who was a salaried employee of WPCC on February 28, 1999 was an
Employee for purposes of the ISP as of March 1, 1999.



B.
In accordance with the terms and conditions of the Stock Purchase Agreement for
WPCC dated January 3, 1999, an individual who became an Employee of ITT
Corporation on March 1, 1999 as a result of ITT Corporation's acquisition of
WPCC was credited with all uninterrupted service rendered by such salaried
employee while employed by WPCC prior to March 1, 1999. Such service was
credited solely for the purposes of determining eligibility and vesting under
the ISP and only to the extent such service was credited by WPCC under a
qualified retirement plan for these purposes.





--------------------------------------------------------------------------------




APPENDIX H




This Appendix H shall apply solely to Members who are Deferred Members who were
employed at Precision Die Casting ("PDC"), Pomona, or Palm Coast Utility
("PCUC").


A.
Each Member who was employed at PDC as of March 13, 1998, was permitted to
request an elective transfer to the ISP or a complete distribution through March
12, 2000. On or after March 13, 2000, such a Member was not be permitted to
elect a transfer or distribution of his Accounts until the Member terminates
employment with the buyer of PDC, dies or becomes Disabled. Effective March 13,
1998, such a Member also was not permitted to request a loan or a withdrawal
(other than a full distribution prior to March 13, 2000) from his Accounts.



B.
Each Member who was employed at Pomona as of September 25, 1998, was permitted
to request an elective transfer to the ISP or a complete distribution through
September 24, 2000. On or after September 25, 2000, such a Member was not be
permitted to elect a transfer or distribution of his Accounts until the Member
terminates employment with the buyer of Pomona, dies or becomes Disabled.
Effective September 25, 1998, such a Member also was not permitted to request a
loan or a withdrawal (other than a full distribution prior to September 25,
2000) from his Accounts.



C.
Each Member who was employed at PCUC as of January 22, 1999, was permitted to
request an elective transfer to the ISP or a complete distribution pursuant to
Article 11 of his Accounts through January 21, 2001. On or after January 22,
2001, such a Member was not be permitted to elect a transfer or distribution of
his Accounts until the Member terminates employment with the buyer of PCUC, dies
or becomes Disabled. Effective January 22, 1999, such a Member also was not
permitted to request a loan or a withdrawal (other than a full distribution
prior to January 22, 2001) from his Accounts.







